Exhibit 10.5

 

Execution Copy

 

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated November 28, 2005, among
Kerr-McGee Corporation, a Delaware corporation (the “Parent”), Kerr-McGee
Worldwide Corporation, a Delaware corporation (“Worldwide”), and Tronox
Incorporated, a Delaware corporation (the “Tronox”).

 

INTRODUCTION

 

The Board of Directors of Parent (the “Board”) has determined that it is in the
best interests of Parent and its stockholders to transfer certain existing
businesses of Parent and its subsidiaries to Tronox.

 

In order to ensure an orderly transition of the such businesses to Tronox, as
described in the Master Separation Agreement (as defined below), each party
desires to provide to the other the services described herein for a transitional
period.

 

The parties hereby agree as follows:

 


SECTION 1.                                            DEFINITIONS.   FOR
PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH OR AS REFERENCED BELOW:


 

“Affiliate” has the meaning given such term in the Master Separation Agreement.

 

“Closing Date” has the meaning given such term in the Master Separation
Agreement.

 

“Governmental Authorities” has the meaning given such term in the Master
Separation Agreement.

 

“Group” means either the Parent Group or the Tronox Group, as the context
requires.

 

“Information” has the meaning given such term in the Master Separation
Agreement.

 

 “Liabilities” has the meaning given such term in the Master Separation
Agreement.

 

 “Master Separation Agreement” means the Master Separation Agreement, dated as
of the date hereof, by and among Kerr-McGee Corporation, Kerr-McGee Worldwide
Corporation and Tronox Incorporated.

 

“Providing Party” means, with respect to any Service, the party providing such
Service.

 

“Parent Group” has the meaning given such term in the Master Separation
Agreement.

 

--------------------------------------------------------------------------------


 

“Receiving Party” means, with respect to any Service, the party receiving such
Service.

 

“Separation” means, with respect to any Service, the separation, duplication,
installation or substitution of the subject matter of such Service as utilized
by the Receiving Party as of the Closing Date (unless another date is expressly
provided for with respect to a particular Service), such that the Receiving
Party is reasonably able to provide for itself or through alternative service
providers the benefits of such subject matter in a sustainable manner
substantially similar to that provided to, or on behalf of, the Receiving Party
as of the Closing Date (unless another date is expressly provided for with
respect to a particular Service).

 

“Service Costs” means, with respect to each Service provided under the terms and
subject to the conditions of this Agreement, an amount equal to the sum of such
of the following items as may apply:

 

(I)                                     THE FULLY BURDENED LABOR COSTS INCURRED
BY THE PROVIDING PARTY IN RESPECT OF THE INDIVIDUAL EMPLOYEES OF SUCH PROVIDING
PARTY WHO ARE ENGAGED IN THE PROVISION OF SUCH SERVICE WITHOUT MANAGEMENT FEE
(AS APPLICABLE TO THE INDIVIDUAL AND/OR THE SERVICE) FOR THE PORTION OF THEIR
WORK TIME ENGAGED IN THE PROVISION OF SUCH SERVICE;

 

(II)                                  THE COSTS CHARGED TO THE PROVIDING PARTY
BY A THIRD PARTY PROVIDER IN CONNECTION WITH SUCH SERVICE;

 

(III)                               THE OUT-OF-POCKET AND OTHER EXPENSES (OTHER
THAN EXPENSES INCLUDED IN TRANSITION COSTS AND THE COSTS CHARGED UNDER ITEM
(I) ABOVE) INCURRED BY THE PROVIDING PARTY IN CONNECTION WITH SUCH SERVICE;

 

(IV)                              TAXES (OTHER THAN TRANSFER TAXES) AS SET FORTH
IN SECTION 9(E) INCURRED BY THE PROVIDING PARTY IN CONNECTION WITH SUCH SERVICE;
AND

 

(V)                                 ANY COSTS EXPRESSLY INCLUDED AS SERVICE
COSTS IN THIS AGREEMENT, INCLUDING COSTS AS SET FORTH IN SECTION 3.7 OF
EXHIBIT A.

 

“Transfer Taxes” means all recordation, transfer, documentary, excise, sales,
value added, use, stamp, conveyance or other similar taxes, duties or
governmental charges, and all recording or filing fees or similar costs, imposed
or levied by reason of, in connection with or attributable to the Separation of
any Service.

 

“Transition Costs” means the one-time, initial set up, costs and expenses that
are incurred by Parent Group in order to initiate the process of obtaining the
Separation of any Service as contemplated by (and subject to) the terms and
conditions of this Agreement and the costs of obtaining and, if applicable,
modifying any contractual rights described in Section 6(c) of this Agreement,
including such costs and expenses incurred prior to the date hereof by the
Providing Party in preparation for the provision of the Services (for the
avoidance of doubt, Transition Costs shall not include any annual or recurring
fees, including without limitation, license fees, or any maintenance fees,
support services fees, subscription fees or other costs relating to ongoing
use).

 

2

--------------------------------------------------------------------------------


 

“Tronox Group” has the meaning given such term in the Master Separation
Agreement.

 


SECTION 2.                                            CERTAIN TRANSFERRED
PERSONNEL.  PARENT HEREBY ACKNOWLEDGES AND AGREES THAT THE INDIVIDUALS LISTED ON
SCHEDULE 2 ARE IDENTIFIED AS PROSPECTIVE TRONOX INDIVIDUALS (AS SUCH TERM IS
DEFINED IN THE EMPLOYEE BENEFITS AGREEMENT (AS DEFINED IN THE MASTER SEPARATION
AGREEMENT)) EACH OF WHOM MAY BECOME, IF NOT ALREADY, EMPLOYEES OF THE TRONOX
GROUP AS OF THE CLOSING DATE.  EACH PARTY AGREES THAT, FOR A PERIOD OF  ONE YEAR
AFTER THE CLOSING DATE, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL
RECRUIT, OFFER EMPLOYMENT TO, HIRE OR ENGAGE AS A CONSULTANT ANY PERSON WHO IS
AN EMPLOYEE OF THE OTHER PARTY IMMEDIATELY AFTER THE CLOSING DATE; PROVIDED THAT
THE FOREGOING PROVISION WILL NOT PROHIBIT ANY GENERAL SOLICITATION OF EMPLOYMENT
NOT SPECIFICALLY DIRECTED TOWARD EMPLOYEES OF EITHER GROUP OR THE SOLICITING OR
HIRING OF ANY INDIVIDUAL WHO TERMINATED HIS OR HER OWN EMPLOYMENT WITH ANY
MEMBER OF THE OTHER GROUP OR WHOSE EMPLOYMENT WAS TERMINATED BY ANY MEMBER OF
THE OTHER GROUP PRIOR TO SUCH SOLICITATION OR HIRING.


 


SECTION 3.                                            SERVICES.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, PARENT SHALL PROVIDE, OR
CAUSE ONE OR MORE MEMBERS OF ITS GROUP TO PROVIDE, THE TRONOX GROUP WITH EACH OF
THE SERVICES LISTED ON EXHIBIT A AND TRONOX SHALL PROVIDE, OR CAUSE ONE OR MORE
MEMBERS OF ITS GROUP TO PROVIDE, THE PARENT GROUP WITH EACH OF THE SERVICES
LISTED ON EXHIBIT B (EACH SERVICE LISTED ON EXHIBIT A OR EXHIBIT B BEING A
“SERVICE” AND, COLLECTIVELY, THE “SERVICES”), IN EACH CASE BEGINNING ON THE
“START DATE” SET FORTH ON EXHIBIT A OR EXHIBIT B FOR SUCH SERVICE AND ENDING ON
THE EARLIER OF (I) THE “END DATE” SET FORTH ON EXHIBIT A OR EXHIBIT B FOR SUCH
SERVICE, (II) THE TERMINATION OF THIS AGREEMENT, OR (III) THE TERMINATION OF
SUCH SERVICE PURSUANT TO SECTION 11(B) (EACH SUCH DURATION, A “SERVICE TERM”).
FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD THAT SERVICES INCLUDED AS
“SERVICES” MAY INCLUDE, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE TRANSFER AND INSTALLATION OF CERTAIN HARDWARE, SOFTWARE, RELATED LICENSES
AND APPLICATIONS, AND OTHER ITEMS AS SET FORTH ON EXHIBIT A, EXHIBIT B OR
PURSUANT TO THE MASTER SEPARATION AGREEMENT.


 


(B)                                 SUBJECT TO THE PROVISOS SET FORTH IN THIS
SECTION 3(B), THE TRANSITION COSTS INCURRED BY THE PARENT GROUP IN CONNECTION
WITH SEPARATION OF THE SERVICES TO BE PROVIDED TO THE TRONOX GROUP SHALL BE
BORNE 100% BY THE PARENT GROUP AND SUCH TRANSITION COSTS SHALL NOT BE INCLUDED
IN THE CALCULATION OF SERVICE COSTS PAYABLE BY THE TRONOX GROUP FOR SUCH
SERVICES; PROVIDED, HOWEVER, THAT, WITH RESPECT TO EACH LINE ITEM SET FORTH IN
EXHIBIT C, IN NO EVENT SHALL PARENT GROUP HAVE ANY OBLIGATION TO INCUR ANY
TRANSITION COSTS IN EXCESS OF THE SPECIFIC AMOUNT ALLOCATED TO EACH SUCH LINE
ITEM SET FORTH ON EXHIBIT C (WITH RESPECT TO EACH LINE ITEM ON EXHIBIT C, THE
“PER LINE MAXIMUM AMOUNT OF TRANSITION COSTS”) AND IN NO EVENT IN AN AGGREGATE
AMOUNT IN EXCESS OF $11 MILLION; PROVIDED, FURTHER, THAT ANY TRANSITION COSTS IN
EXCESS OF THE APPLICABLE PER LINE MAXIMUM AMOUNT OF TRANSITION COSTS SHALL BE
BORNE 100% BY TRONOX GROUP.  ALL TRANSFER TAXES INCURRED IN CONNECTION WITH THE
SEPARATION OF THE SERVICES SHALL BE BORNE 100% BY THE PARENT GROUP, SUBJECT TO
SECTION 9(E).  SUCH TRANSITION COSTS SHALL NOT BE INCLUDED IN THE CALCULATION OF
SERVICE COSTS PAYABLE BY THE TRONOX GROUP FOR SUCH SERVICES.


 


(C)                                  IT IS UNDERSTOOD AND AGREED AMONGST THE
PARTIES THAT, NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT,
THE PROVIDING PARTY SHALL HAVE NO OBLIGATION WHATSOEVER TO UPGRADE SYSTEMS,
INVEST IN PRODUCT ENHANCEMENTS OR INCREASE STAFFING, CAPACITY,

 

3

--------------------------------------------------------------------------------


 


FUNCTIONALITY, RELIABILITY OR ANY OTHER ASPECT OF ANY SERVICE BEYOND THE LEVEL
THAT EXISTS AS OF THE DATE HEREOF WITH RESPECT TO ANY SERVICE.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, DURING THE TERM, A RECEIVING PARTY MAY FROM TIME TO TIME
REQUEST THAT A PROVIDING PARTY PROVIDE SPECIAL SERVICES OR PROJECTS IN ADDITION
TO THE SERVICES, AND (SUBJECT TO THE MUTUAL AGREEMENT OF THE PARTIES HERETO)
SUCH PROVIDING PARTY SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE SUCH
ADDITIONAL SERVICES OR PROJECTS.  IF SUCH PROVIDING PARTY AGREES TO PROVIDE SUCH
ADDITIONAL SERVICES OR PROJECTS, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO
ESTABLISH THE TERMS (INCLUDING, WITHOUT LIMITATION, PRICE) FOR PROVIDING SUCH
ADDITIONAL SERVICES OR PROJECTS AND, FOLLOWING AGREEMENT ON SUCH TERMS,
EXHIBIT A OR EXHIBIT B HEREOF SHALL BE AMENDED, AS APPLICABLE, TO INCLUDE SUCH
ADDITIONS.


 


SECTION 4.                                            STANDARDS OF PERFORMANCE;
LEVEL OF SERVICES. 


 


(A)                                  EACH PROVIDING PARTY, WITH RESPECT TO ANY
SERVICE, SHALL PERFORM SUCH SERVICE EXERCISING THE SAME DEGREE OF CARE, AT THE
SAME GENERAL LEVEL AND AT THE SAME GENERAL DEGREE OF ACCURACY AND
RESPONSIVENESS, IN EACH CASE AS IT EXERCISES IN PERFORMING THE SAME OR SIMILAR
SERVICES FOR ITS OWN ACCOUNT, WITH PRIORITY EQUAL TO THAT PROVIDED TO ITS OWN
BUSINESSES AND MEMBERS OF ITS GROUP. 


 


(B)                                 IN NO EVENT SHALL ANY PARTY, AS RECEIVING
PARTY WITH RESPECT TO ANY SERVICE, BE ENTITLED TO INCREASE ITS USE OF SUCH
SERVICE ABOVE THAT LEVEL OF USE SPECIFIED IN THE EXHIBIT RELATED THERETO WITHOUT
THE PRIOR WRITTEN CONSENT OF THE PROVIDING PARTY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, THE PROVIDING PARTY SHALL NOT BE REQUIRED TO
PROVIDE THE RECEIVING PARTY WITH LEVELS OF SUCH SERVICE ABOVE THE LEVELS THAT
EXISTED PRIOR TO THE DATE HEREOF OR WITH THE ADVANTAGE OF SYSTEMS, EQUIPMENT,
FACILITIES, TRAINING, SERVICES OR IMPROVEMENTS PROCURED, OBTAINED OR MADE AFTER
THE DATE HEREOF. 


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PROVIDING PARTY WITH RESPECT TO ANY SERVICE MAY, BUT IS
NOT REQUIRED TO, MAKE CHANGES FROM TIME TO TIME IN THE MANNER IN WHICH SUCH
SERVICE IS PROVIDED IF (I) THE PROVIDING PARTY IS MAKING SIMILAR CHANGES IN THE
MANNER IN WHICH SUCH SERVICE IS PROVIDED TO IT AND MEMBERS OF ITS OWN GROUP,
(II) THE PROVIDING PARTY FURNISHES TO THE RECEIVING PARTY SUBSTANTIALLY THE SAME
NOTICE THE PROVIDING PARTY PROVIDES TO MEMBERS OF ITS OWN GROUP WITH RESPECT TO
SUCH CHANGES, AND (III) SUCH CHANGES SHALL NOT CREATE A SUBSTANTIAL RISK OF A
MATERIAL DISRUPTION OF THE RECEIVING PARTY’S BUSINESS OR OF THE RECEIVING
PARTY’S INCURRING A MATERIAL LOSS OR LIABILITY.


 


(D)                                 EACH GROUP SHALL NOMINATE A REPRESENTATIVE
TO ACT AS THE PRIMARY CONTACT PERSON FOR THE PROVISION OF ALL OF THE SERVICES
(THE “SERVICE COORDINATORS”).  THE INITIAL SERVICE COORDINATORS SHALL BE KENNETH
CROUCH FOR THE PARENT GROUP AND MARY MIKKELSON FOR THE TRONOX GROUP.  EACH PARTY
SHALL NOTIFY THE OTHER PARTY IN WRITING OF ANY CHANGE IN THE SERVICE
COORDINATORS.  THE PARTIES AGREE THAT ALL COMMUNICATIONS RELATING TO THE
PROVISION OF THE SERVICES SHALL BE DIRECTED TO THE SERVICE COORDINATORS.


 


(E)                                  IN ORDER TO MONITOR, COORDINATE AND
FACILITATE IMPLEMENTATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PARTIES SHALL ESTABLISH (I) A “STEERING COMMITTEE” CONSISTING OF AT LEAST ONE
(1) SENIOR MANAGER FROM EACH OF PARENT GROUP AND TRONOX GROUP AND WHEREBY EACH
SUCH GROUP IS EQUALLY REPRESENTED AND (II) AN “OPERATING COMMITTEE” CONSISTING,

 

4

--------------------------------------------------------------------------------


 


AS NECESSARY, OF ONE (1) REPRESENTATIVE OF EACH OF PARENT GROUP AND TRONOX GROUP
FROM EACH FUNCTIONAL AREA THAT IS THE SUBJECT OF EXHIBITS A AND B (FOR SUCH TIME
AS SERVICE TERMS WITHIN SUCH FUNCTIONAL AREAS ARE IN EFFECT).  THE STEERING
COMMITTEE SHALL PROVIDE GENERAL OVERSIGHT OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND SHALL WORK IN GOOD FAITH TO RESOLVE ANY DISPUTES ARISING UNDER
THIS AGREEMENT AS SET FORTH UNDER SECTION 7. THE OPERATING COMMITTEE SHALL BE
RESPONSIBLE FOR THE DAY-TO-DAY OPERATIONS RELATED TO THE IMPLEMENTATION OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE EXHIBITS HERETO.  THE INITIAL
STEERING COMMITTEE REPRESENTATIVES SHALL BE (I) FOR THE PARENT GROUP, AL HARRIS,
FRAN HEARTWELL AND JOHN M. RAUH AND (II) FOR TRONOX GROUP, TOM ADAMS, MARY
MIKKELSON AND ROBERT Y. BROWN.  THE INITIAL OPERATING COMMITTEE REPRESENTATIVES
SHALL BE (I) FOR THE PARENT GROUP, RAY GONZALES, STEVE MILLER AND RON MCCAULEY
AND (II) FOR TRONOX GROUP, MARK MEADORS, CANDACE KAHLE, MELODY WALKE, BILL
SNIDER AND CLIFF DOLTON.  THE INITIAL STEERING COMMITTEE AND OPERATING COMMITTEE
REPRESENTATIVES SHALL NOT BE CHANGED BY EITHER GROUP ON LESS THAN TEN (10) DAYS’
PRIOR WRITTEN NOTICE TO THE SERVICE COORDINATOR OF THE OTHER GROUP. THE STEERING
COMMITTEE AND OPERATING COMMITTEE REPRESENTATIVES SHALL MEET AT LEAST MONTHLY
(OR MORE FREQUENTLY IF NEEDED) DURING THE TERM OF THIS AGREEMENT; PROVIDED, THE
MEMBERS OF THE STEERING COMMITTEE AND THE OPERATING COMMITTEE MAY PARTICIPATE IN
MEETINGS OF SUCH COMMITTEES BY MEANS OF CONFERENCE TELEPHONE, VIDEOCONFERENCING
OR OTHER COMMUNICATIONS EQUIPMENT BY MEANS OF WHICH ALL PERSONS PARTICIPATING IN
THE MEETING CAN HEAR EACH OTHER. THE STEERING COMMITTEE AND OPERATING COMMITTEE
REPRESENTATIVE FOR EACH GROUP SHALL STAY REASONABLY APPRISED OF THE ACTIVITIES
OF THE EMPLOYEES, AGENTS AND CONTRACTORS OF SUCH GROUP WHO ARE PROVIDING OR
RECEIVING THE SERVICES IN ORDER TO MAXIMIZE EFFICIENCY IN THE PROVISION AND
RECEIPT OF THE SERVICES. ACTIONS OF THE STEERING COMMITTEE SHALL REQUIRE THE
APPROVAL OF STEERING COMMITTEE REPRESENTATIVES FROM EACH OF THE PARENT GROUP AND
THE TRONOX GROUP.


 


SECTION 5.                                            RESOURCES.  IN CONNECTION
WITH THE SERVICES, THE RECEIVING PARTY SHALL MAKE REASONABLY AVAILABLE FOR
CONSULTATION WITH THE PROVIDING PARTY THOSE RETAINED EMPLOYEES AND CONSULTANTS
OR OTHER SERVICE PROVIDERS OF THE RECEIVING PARTY REASONABLY NECESSARY FOR THE
EFFECTIVE PROVISION OF SUCH SERVICES.


 


SECTION 6.                                            THIRD PARTIES.


 


(A)                                  THE PROVIDING PARTY WITH RESPECT TO A
PARTICULAR SERVICE SHALL MAKE REASONABLY AVAILABLE SUCH PERSONNEL, FACILITIES,
EQUIPMENT, SYSTEMS AND MANAGEMENT AS ARE REQUIRED TO PROVIDE SUCH SERVICE. 
SUBJECT TO SECTION 4, THE PROVIDING PARTY SHALL HAVE THE RIGHT TO DESIGNATE
WHICH SUCH RESOURCES IT SHALL ASSIGN TO PERFORM SUCH SERVICE AND SHALL HAVE THE
RIGHT TO REMOVE AND REPLACE ANY SUCH RESOURCES AT ANY TIME OR DESIGNATE ANY
OTHER MEMBERS OF ITS GROUP OR A THIRD PARTY PROVIDER TO PERFORM SUCH SERVICE;
PROVIDED, HOWEVER, THAT (I) THE PROVIDING PARTY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO PREVENT THE DISRUPTION TO THE RECEIVING PARTY IN THE
TRANSITION OF THE SERVICE TO DIFFERENT RESOURCES OR ANOTHER PROVIDER AND
(II) WITH RESPECT TO SERVICES THAT ARE NOT CURRENTLY OUTSOURCED BY A PROVIDING
PARTY TO A THIRD PARTY, ANY SUBSTITUTION OF A THIRD PARTY PROVIDER IN CONNECTION
WITH THE PROVISION OF SUCH SERVICE SHALL BE SUBJECT TO THE APPROVAL OF THE
STEERING COMMITTEE.  NOTWITHSTANDING THE FOREGOING, EACH PROVIDING PARTY SHALL
REMAIN SOLELY RESPONSIBLE, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, FOR
THE PERFORMANCE OF ANY SERVICE IT IS REQUIRED TO PROVIDE HEREUNDER.


 


(B)                                 WITH RESPECT TO SERVICES THAT ARE CURRENTLY
OUTSOURCED BY PARENT GROUP TO THIRD PARTIES, PARENT GROUP SHALL REASONABLY
ASSIST THE TRONOX GROUP IN SEEKING TO CAUSE SUCH THIRD PARTIES TO PROVIDE SUCH
SERVICES TO THE TRONOX GROUP.  IN THE EVENT PARENT GROUP IS NOT ABLE

 

5

--------------------------------------------------------------------------------


 


TO SECURE THE AGREEMENT OF ANY THIRD PARTIES TO PROVIDE SERVICES TO THE TRONOX
GROUP, PARENT GROUP SHALL REASONABLY ASSIST THE TRONOX GROUP IN SEEKING TO
OBTAIN SUBSTANTIALLY SIMILAR SERVICES FROM ANOTHER SOURCE ON SUBSTANTIALLY
SIMILAR TERMS AND CONDITIONS AS THOSE CURRENTLY BEING PROVIDED.


 


(C)                                  IF, AND TO THE EXTENT, REQUIRED, THE TRONOX
GROUP, ON THE ONE HAND, AND THE PARENT GROUP, ON THE OTHER HAND, SHALL COOPERATE
IN GOOD FAITH IN SEEKING TO OBTAIN ANY REQUIRED TRANSFER OR ASSIGNMENT
AGREEMENTS OR ANY OTHER AGREEMENTS NECESSARY TO TRANSFER CONTRACTUAL RIGHTS OF
THE PARENT GROUP, THAT EXISTED IMMEDIATELY PRIOR TO THE CLOSING DATE, TO RECEIVE
SERVICES OR LICENSE SOFTWARE, TO THE EXTENT (I) SUCH AGREEMENTS OR RIGHTS ARE
NECESSARY FOR THE PROVISION OF SERVICES TO THE TRONOX GROUP AND (II) SUCH RIGHTS
WERE UTILIZED BY THE TRONOX GROUP PRIOR TO THE CLOSING DATE.  SUCH AGREEMENTS
SHALL BE IN THE NAME OR FOR THE BENEFIT OF THE APPLICABLE MEMBER, OR MEMBERS, OF
THE TRONOX GROUP.  THE COOPERATION REQUIRED HEREUNDER SHALL BE INCLUDED IN THE
SERVICE TO WHICH IT IS RELATED.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE
AND ACKNOWLEDGE THAT A PROVIDING PARTY SHALL NOT BE LIABLE UNDER THIS AGREEMENT
FOR ANY ANNUAL OR RECURRING FEES, INCLUDING WITHOUT LIMITATION LICENSE FEES, OR
ANY MAINTENANCE FEES, SUPPORT SERVICES FEES, SUBSCRIPTION FEES OR OTHER COSTS
RELATING TO ONGOING USE BY A RECEIVING PARTY STEMMING FROM A TRANSFER TO SUCH
RECEIVING PARTY PURSUANT TO A SERVICE HEREUNDER.


 


(D)                                 A PROVIDING PARTY SHALL NOT ENTER INTO ANY
AGREEMENT OR CONTRACT WITH ANY THIRD PARTY TO PROVIDE ANY SERVICES HEREUNDER
PURSUANT TO WHICH THE RECEIVING PARTY WOULD REMAIN OBLIGATED TO SUCH THIRD PARTY
UPON THE CONCLUSION OF THIS AGREEMENT WITHOUT SUCH RECEIVING PARTY’S PRIOR
WRITTEN CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.


 


(E)                                  WITHOUT PREJUDICE TO THE OBLIGATIONS OF THE
PARENT GROUP UNDER SECTION 3(B) AND EXHIBIT C OF THIS AGREEMENT, THE RECEIVING
PARTY SHALL BE SOLELY RESPONSIBLE FOR ACQUIRING OR OTHERWISE OBTAINING ALL
ASSETS AND RIGHTS FOR THIRD PARTY SERVICES NOT OTHERWISE OBTAINED AS A RESULT OF
THE EXPENDITURE OF SUCH TRANSITION COSTS, INCLUDING WITHOUT LIMITATION,
HARDWARE, SOFTWARE, INFORMATION SYSTEMS AND OTHER MATERIALS AND THIRD PARTY
SERVICES, REASONABLY NECESSARY IN CONNECTION WITH THE SEPARATION OF ANY SERVICE
AS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 7.                                            GOOD FAITH COOPERATION;
DISPUTE RESOLUTION.


 


(A)                                  THE PARTIES SHALL COOPERATE IN GOOD FAITH
IN ALL MATTERS RELATING TO THE PROVISION AND RECEIPT OF THE SERVICES.  SUCH
COOPERATION SHALL INCLUDE EXCHANGING INFORMATION, PROVIDING ACCESS TO PERSONNEL,
EQUIPMENT, OFFICE SPACE, ELECTRONIC SYSTEMS AND OTHER PROPERTY, PERFORMING
TRUE-UPS AND ADJUSTMENTS AND OBTAINING ALL CONSENTS, LICENSES, SUBLICENSES OR
APPROVALS NECESSARY TO PERMIT EACH PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)                                 IN THE EVENT OF A DISPUTE UNDER THIS
AGREEMENT, EITHER GROUP MAY GIVE NOTICE TO THE OTHER GROUP REQUESTING THAT THE
STEERING COMMITTEE IN GOOD FAITH TRY TO RESOLVE (BUT WITHOUT ANY OBLIGATION TO
RESOLVE) SUCH DISPUTE.  NOT LATER THAN 10 DAYS AFTER SAID NOTICE, EACH GROUP
SHALL SUBMIT TO THE OTHER GROUP A WRITTEN STATEMENT SETTING FORTH SUCH GROUP’S
DESCRIPTION OF THE DISPUTE AND OF THE RESPECTIVE POSITIONS OF THE GROUPS ON SUCH
DISPUTE AND SUCH GROUP’S RECOMMENDED RESOLUTION AND THE REASONS WHY SUCH GROUP
FEELS ITS RECOMMENDED RESOLUTION IS FAIR AND EQUITABLE IN LIGHT OF THE TERMS AND
SPIRIT OF THIS AGREEMENT.  SUCH STATEMENTS REPRESENT PART OF A GOOD-FAITH EFFORT
TO RESOLVE A DISPUTE AND AS SUCH, NO STATEMENTS PREPARED BY A GROUP

 

6

--------------------------------------------------------------------------------


 


PURSUANT TO THIS SECTION 7 MAY BE INTRODUCED AS EVIDENCE OR USED AS AN ADMISSION
AGAINST INTEREST IN ANY ARBITRAL OR JUDICIAL RESOLUTION OF SUCH DISPUTE.


 


(C)                                  IF THE DISPUTE CONTINUES UNRESOLVED FOR A
PERIOD OF FIVE DAYS (OR SUCH LONGER PERIOD AS THE STEERING COMMITTEE MAY
OTHERWISE AGREE UPON) AFTER THE SIMULTANEOUS EXCHANGE OF SUCH WRITTEN
STATEMENTS, THEN THE STEERING COMMITTEE SHALL PROMPTLY COMMENCE GOOD-FAITH
NEGOTIATIONS TO RESOLVE SUCH DISPUTE BUT WITHOUT ANY OBLIGATION TO RESOLVE IT. 
THE INITIAL NEGOTIATING MEETING MAY BE CONDUCTED BY TELECONFERENCE.


 


(D)                                 NOT LATER THAN SEVEN DAYS AFTER THE
COMMENCEMENT OF GOOD-FAITH NEGOTIATIONS UNDER SECTION 7(C) ABOVE:  (I) IF THE
STEERING COMMITTEE RENDERS AN AGREED RESOLUTION ON THE MATTER IN DISPUTE, THEN
BOTH GROUPS SHALL BE BOUND THEREBY; AND (II) IF THE STEERING COMMITTEE DOES NOT
RENDER AN AGREED RESOLUTION, THEN THE DISPUTE SHALL BE SUBMITTED FOR RESOLUTION
PURSUANT TO SECTION 7(E).


 


(E)                                  DISPUTES ARISING UNDER THIS AGREEMENT AND
NOT RESOLVED BY THE STEERING COMMITTEE WITHIN SEVEN DAYS UNDER CLAUSE (I) OF
SECTION 7(D) SHALL BE SUBMITTED IN WRITING TO AN APPROPRIATE EXECUTIVE OFFICER
OF EACH PARTY.  THE EXECUTIVE OFFICERS SHALL ATTEMPT TO RESOLVE ANY DISPUTE
SUBMITTED TO THEM FOR RESOLUTION IN ACCORDANCE WITH THIS SECTION 7(E) THROUGH
CONSULTATION AND NEGOTIATION, WITHIN 30 DAYS AFTER SUCH SUBMITTAL (OR SUCH
LONGER PERIOD AS MAY BE MUTUALLY AGREED BY THE PARTIES).  THE EXECUTIVE OFFICERS
MAY REQUEST THE ASSISTANCE OF AN INDEPENDENT MEDIATOR IF THEY BELIEVE THAT SUCH
A MEDIATOR WOULD BE OF ASSISTANCE TO THE EFFICIENT RESOLUTION OF THE DISPUTE.


 


(F)                                    SUBJECT TO SECTION 11(C), DURING THE
COURSE OF RESOLUTION OF ANY DISPUTE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, INCLUDING WITH RESPECT TO THE SUBJECT MATTER OF SUCH
DISPUTE, SHALL CONTINUE.


 


(G)                                 IF THE PARTIES FAIL TO RESOLVE ANY DISPUTE
PURSUANT TO THIS SECTION 7, THEN THE PROVISIONS OF SECTION 18 SHALL APPLY.


 


SECTION 8.                                            EXCEPTIONS TO PROVIDING
PARTY’S OBLIGATION TO PERFORM.


 


(A)                                  THE PROVIDING PARTY WITH RESPECT TO ANY
SERVICE SHALL NOT BE REQUIRED TO PROVIDE SUCH SERVICE TO THE EXTENT THE
PERFORMANCE OF SUCH SERVICE WOULD REQUIRE THE PROVIDING PARTY TO VIOLATE ANY
APPLICABLE LAW OR WOULD RESULT IN THE BREACH OF ANY SOFTWARE LICENSE OR OTHER
CONTRACT WITH A PERSON NOT A MEMBER OF THE PROVIDING PARTY’S GROUP.  IF THE
PROVIDING PARTY WITH RESPECT TO ANY SERVICE REASONABLY DETERMINES THAT IT IS
UNABLE TO PROVIDE SUCH SERVICE IN ACCORDANCE WITH THE TERMS HEREOF, THE PARTIES
SHALL COOPERATE TO DETERMINE THE BEST ALTERNATIVE APPROACH.  UNTIL SUCH
ALTERNATIVE APPROACH IS FOUND OR THE PROBLEM IS OTHERWISE RESOLVED TO THE
SATISFACTION OF THE PARTIES, THE PROVIDING PARTY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CONTINUE TO PROVIDE SUCH SERVICE. TO THE EXTENT THE
PARTIES AGREE UPON AN ALTERNATIVE APPROACH THAT REQUIRES PAYMENT OF AMOUNTS
ABOVE AND BEYOND WHAT THE RECEIVING PARTY IS REQUIRED TO PAY UNDER THIS
AGREEMENT FOR SUCH SERVICE, SUCH EXCESS AMOUNTS SHALL BE BORNE BY THE RECEIVING
PARTY, OR AS OTHERWISE AGREED BY THE PARTIES.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN,

 

7

--------------------------------------------------------------------------------


 

(I)                                     IF THE RECEIVING PARTY (A) ELECTS TO
DECOMMISSION, REPLACE, MODIFY OR CHANGE ITS INFORMATION TECHNOLOGY OR
COMMUNICATIONS SYSTEMS OR ANY OTHER ASPECT OF ITS BUSINESS RELATIONSHIP RELATING
TO A SERVICE IN A MANNER THAT PREVENTS THE PROVIDING PARTY FROM PROVIDING SUCH
SERVICE AS REQUIRED HEREUNDER (IN THE UNDERSTANDING THAT THE RECEIVING PARTY
SHALL PROVIDE THE PROVIDING PARTY WITH FIVE (5) BUSINESS DAYS PRIOR NOTICE OF
ANY SUCH ELECTION), OR (B) FAILS TO ACQUIRE THE HARDWARE, SOFTWARE, INFORMATION
SYSTEMS OR OTHER MATERIALS OR THIRD PARTY SERVICES REASONABLY NECESSARY FOR THE
SEPARATION OF ANY SERVICE PURSUANT TO SECTION 6(E) OF THIS AGREEMENT AND SUCH
FAILURE PREVENTS THE PROVIDING PARTY FROM PROVIDING SUCH SERVICE AS REQUIRED
HEREUNDER, THEN, IN EACH CASE, THE PROVIDING PARTY SHALL HAVE NO LIABILITY
WHATSOEVER WITH RESPECT TO THE EFFECTIVENESS OR QUALITY OF SUCH SERVICE AND,
FOLLOWING FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE RECEIVING PARTY,
SHALL BE EXCUSED FROM THE PERFORMANCE OF SUCH SERVICE;

 

(II)                                  IF THE TRONOX GROUP IS UNABLE, DESPITE THE
REASONABLE ASSISTANCE OF THE PARENT GROUP IN ACCORDANCE WITH SECTION 6(B) OF
THIS AGREEMENT AND THE GOOD FAITH COOPERATION OF THE PARENT GROUP IN ACCORDANCE
WITH SECTION 7(A) OF THIS AGREEMENT, TO SECURE THE AGREEMENT OF THIRD PARTIES
WITH WHOM PARENT GROUP HAS OUTSOURCED CERTAIN SERVICES TO PROVIDE SUCH SERVICES
TO THE TRONOX GROUP, THE PARENT GROUP SHALL HAVE NO LIABILITY WHATSOEVER WITH
RESPECT TO THE EFFECTIVENESS OR QUALITY OF ANY SERVICE THAT IS PREVENTED,
HINDERED, OR DELAYED THEREBY AND, FOLLOWING FIVE (5) BUSINESS DAYS PRIOR WRITTEN
NOTICE TO THE RECEIVING PARTY, SHALL BE EXCUSED FROM THE PERFORMANCE OF SUCH
SERVICE; AND

 

(III)                               IF THE TRONOX GROUP IS UNABLE, DESPITE THE
GOOD FAITH COOPERATION OF THE PARENT GROUP IN ACCORDANCE WITH SECTIONS 6(C) AND
7(A) OF THIS AGREEMENT, TO OBTAIN ANY REQUIRED TRANSFER OR ASSIGNMENT AGREEMENTS
OR ANY OTHER AGREEMENTS NECESSARY TO TRANSFER CONTRACTUAL RIGHTS OF THE PARENT
GROUP, THAT EXISTED IMMEDIATELY PRIOR TO THE CLOSING DATE, THE PARENT GROUP
SHALL HAVE NO LIABILITY WHATSOEVER WITH RESPECT TO THE EFFECTIVENESS OR QUALITY
OF ANY SERVICE THAT IS PREVENTED, HINDERED, OR DELAYED THEREBY AND, FOLLOWING
FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE RECEIVING PARTY, SHALL BE
EXCUSED FROM THE PERFORMANCE OF SUCH SERVICE; AND

 

(IV)                              THE PARENT GROUP MAY SUSPEND PERFORMANCE AND
THE TRONOX GROUP’S ACCESS TO INFORMATION TECHNOLOGY OR COMMUNICATIONS SYSTEMS
USED BY THE PARENT GROUP IF, IN THE PARENT GROUP’S REASONABLE JUDGMENT, THE
INTEGRITY, SECURITY OR PERFORMANCE OF SUCH SYSTEMS, OR ANY DATA STORED THEREON,
IS BEING OR IS LIKELY TO BE JEOPARDIZED BY THE ACTIVITIES OF ANY MEMBER OF THE
TRONOX GROUP, ITS EMPLOYEES, AGENTS, REPRESENTATIVES OR CONTRACTORS.

 


SECTION 9.                                            PAYMENT AND AUDIT RIGHTS.


 


(A)                                  GENERALLY.  IN CONSIDERATION OF EACH
SERVICE PROVIDED HEREUNDER, DURING THE TERM OF THIS AGREEMENT, THE RECEIVING
PARTY SHALL PAY THE PROVIDING PARTY, ON A MONTHLY BASIS, AN AMOUNT EQUAL TO THE
SERVICE COSTS ATTRIBUTABLE TO THE SERVICES PROVIDED BY THE PROVIDING PARTY
DURING THE PRIOR MONTH PERIOD.  UPON A MATERIAL REDUCTION IN THE SERVICES TO BE
PROVIDED TO THE RECEIVING PARTY BY THE PROVIDING PARTY (THROUGH SEPARATION),
SUCH PAYMENT AMOUNTS SHALL BE COMMENSURATELY REDUCED.  WITH RESPECT TO ANY
PARTICULAR SERVICE, IF ANY, REQUIRING ADDITIONAL PAYMENT BY THE RECEIVING PARTY,
THE RECEIVING PARTY SHALL PAY THE PROVIDING PARTY IN ACCORDANCE WITH THE
SPECIFICATIONS SET FORTH ON THE EXHIBIT DESCRIBING SUCH SERVICE.  TO THE EXTENT
THAT DURING

 

8

--------------------------------------------------------------------------------


 


THE TERM OF THIS AGREEMENT THE PARTIES MUTUALLY AGREE TO MODIFY, AMEND, DELETE
OR ADD TO THE SERVICES, THE PARTIES SHALL COOPERATE TO DETERMINE IN GOOD FAITH
AN EQUITABLE ADJUSTMENT TO THE AMOUNTS PAID BY THE RECEIVING PARTY TO THE
PROVIDING PARTY.


 


(B)                                 INVOICES.  WITH RESPECT TO THE SERVICES
ACTUALLY PROVIDED, THE PROVIDING PARTY SHALL INVOICE THE RECEIVING PARTY ON A
MONTHLY BASIS FOR ALL AMOUNTS DUE THE PROVIDING PARTY HEREUNDER WITH RESPECT TO
SUCH SERVICES. FOR THE AVOIDANCE OF DOUBT, IT IS HEREBY UNDERSTOOD THAT, UNLESS
MUTUALLY AGREED IN WRITING AMONGST THE PARTIES HERETO, AMOUNTS DUE HEREUNDER
SHALL CONSIST SOLELY OF SERVICE COSTS. SUCH INVOICES SHALL BE ACCOMPANIED BY A
REASONABLE ACCOUNTING OF ALL INVOICED AMOUNTS, ALL THIRD PARTY INVOICES AND
RECEIPTS RELATED TO SUCH INVOICED AMOUNTS AND SUCH OTHER SUPPORTING
DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY THE RECEIVING PARTY.


 


(C)                                  PAYMENT.  EACH PARTY SHALL PAY THE OTHER
PARTY FOR ANY PROPERLY INVOICED AMOUNTS WITHIN 30 DAYS OF RECEIPT OF THE INVOICE
AND OTHER INFORMATION REQUIRED BY SECTION 9(B); PROVIDED, HOWEVER, THAT IF SUCH
PAYING PARTY SHALL HAVE A BONA FIDE DISPUTE WITH THE AMOUNT INVOICED, THEN SUCH
PAYING PARTY SHALL PAY ONLY THE UNDISPUTED AMOUNT AT SUCH TIME AND THE PARTIES
SHALL SEEK TO RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 7 OF THIS
AGREEMENT. ALL PAYMENTS HEREUNDER SHALL BE MADE BY DEPOSIT OF UNITED STATES
DOLLARS IN THE REQUISITE AMOUNT TO SUCH BANK ACCOUNT AS THE PARTY RECEIVING SUCH
PAYMENT MAY FROM TIME TO TIME DESIGNATE BY NOTICE TO THE PAYING PARTY.  LATE
PAYMENTS OF UNDISPUTED AMOUNTS SHALL BEAR INTEREST AT THE PUBLISHED ONE-MONTH
LIBOR RATE PLUS 2% PER ANNUM.


 


(D)                                 AUDIT RIGHTS.  WITH RESPECT TO A PARTICULAR
SERVICE, THE RECEIVING PARTY SHALL HAVE THE RIGHT TO AUDIT THE FINANCIAL AND
OTHER RECORDS OF THE PROVIDING PARTY AND ANY MEMBER OF THE PROVIDING PARTY’S
GROUP RELATED TO THE PROVISION OF SUCH SERVICE, THE SYSTEMS AND UNDERTAKINGS
(INCLUDING TESTING PROTOCOLS) USED TO PROVIDE SUCH SERVICE AND THE INCURRENCE OF
TRANSITION COSTS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO AUDIT SHALL EXIST ONLY
FOR SO LONG AS SUCH FINANCIAL OR OTHER RECORDS ARE RETAINED BY THE PROVIDING
PARTY UNDER ITS RECORDS RETENTION POLICIES OR PRACTICES; PROVIDED, FURTHER, THAT
SUCH FINANCIAL AND OTHER RECORDS SHALL BE RETAINED FOR A MINIMUM OF TWO YEARS
AFTER THE TERMINATION OF THIS AGREEMENT.  IF ANY SUCH AUDIT REVEALS ANY EXCESS
AMOUNTS PAID BY THE RECEIVING PARTY, THE PROVIDING PARTY SHALL, PROMPTLY AFTER
RECEIPT OF THE RESULTS OF SUCH AUDIT, (A) PAY TO THE RECEIVING PARTY ANY SUCH
EXCESS AMOUNTS, WITH INTEREST FROM THE DATE OF PAYMENT DUE AT THE PUBLISHED
ONE-MONTH LIBOR RATE PLUS 2% PER ANNUM, AND (B) IF SUCH EXCESS AMOUNTS REPRESENT
MORE THAN 2% OF THE TOTAL AMOUNT ACTUALLY OWED UNDER THIS AGREEMENT WITH RESPECT
TO SUCH SERVICE, REIMBURSE THE RECEIVING PARTY FOR THE REASONABLE OUT-OF-POCKET
COST OF SUCH AUDIT.


 


(E)                                  TAXES.  ANY TAXES (OTHER THAN TRANSFER
TAXES) ASSESSED ON THE PROVISION OF ANY SERVICE HEREUNDER SHALL BE INCLUDED IN
THE SERVICE COSTS OF SUCH SERVICES.


 


SECTION 10.                                      CONFIDENTIALITY.


 


(A)                                  WITH RESPECT TO ANY SERVICE, THE RECEIVING
PARTY WITH RESPECT THERETO AGREES THAT (I) ALL SOFTWARE, HARDWARE OR DATA STORE,
PROCEDURES AND MATERIALS PROVIDED TO SUCH RECEIVING PARTY BY OR ON BEHALF OF THE
PROVIDING PARTY IN CONNECTION WITH SUCH SERVICE ARE SOLELY FOR THE USE OF THE
RECEIVING PARTY AND MEMBERS OF ITS GROUP SOLELY FOR PURPOSES OF USING SUCH
SERVICES DURING THE TERM (PROVIDED THAT BENEFITS RECEIVED BY THIRD PARTIES IN
THE ORDINARY COURSE OF BUSINESS CONDUCTED WITH A RECEIVING PARTY SHALL NOT BE
SUBJECT TO THIS SECTION 10); (II) TITLE TO

 

9

--------------------------------------------------------------------------------


 


ANY SOFTWARE, HARDWARE OR DATA STORE OR ANY OTHER INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHT OF ANY KIND USED IN PERFORMING SUCH SERVICE SHALL, AS BETWEEN
SUCH RECEIVING PARTY AND THE PROVIDING PARTY, REMAIN IN THE PROVIDING PARTY;
(III) SUCH RECEIVING PARTY SHALL NOT COPY, MODIFY, REVERSE ENGINEER, DECOMPILE,
DISTRIBUTE OR IN ANY WAY ALTER OR MAKE DERIVATIVE WORKS OF ANY SOFTWARE,
HARDWARE OR DATA STORE USED IN PERFORMING SUCH SERVICE WITHOUT THE PROVIDING
PARTY’S PRIOR WRITTEN CONSENT, AND (IV) SUCH RECEIVING PARTY SHALL COMPLY WITH
ANY AND ALL USAGE GUIDELINES PERTAINING TO ANY SERVICE AND PROVIDED BY OR ON
BEHALF OF A PROVIDING PARTY, INCLUDING WITHOUT LIMITATION, ANY AND ALL USAGE
GUIDELINES PERTAINING TO SOFTWARE, DATA, OR OTHER INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHTS. NOTWITHSTANDING THE FOREGOING, (X) THE HARDWARE AND SOFTWARE
LICENSES SET FORTH IN SCHEDULES 2.2(J), 2.2(K) AND 2.2(L) SHALL NOT BE SUBJECT
TO THIS SECTION 10(A) (AND THE TRONOX GROUP SHALL BE SOLELY RESPONSIBLE FOR
COMPLYING WITH ALL TERMS AND CONDITIONS APPLICABLE TO SUCH HARDWARE AND SOFTWARE
LICENSES) AND (Y) ANY SOFTWARE, HARDWARE, DATA STORE, PROCEDURES OR MATERIALS
PURCHASED FOR THE RECEIVING PARTY PURSUANT TO SECTION 3(B) OF THIS AGREEMENT IN
CONNECTION WITH THE SEPARATION OF A SERVICE OR THE INDEPENDENT FUNCTIONALITY OF
THE RECEIVING PARTY, AND ANY ASSETS ACQUIRED OR PURCHASED BY A RECEIVING PARTY
FOR ITS OWN ACCOUNT, SHALL NOT BE SUBJECT TO THIS SECTION 10(A).


 


(B)                                 EACH PARTY SHALL USE THE OTHER PARTY’S DATA
SOLELY TO EXERCISE ITS RIGHTS OR PERFORM ITS OBLIGATIONS, AS APPLICABLE, UNDER
THIS AGREEMENT.  NO PARTY SHALL SELL, ASSIGN, LEASE, DISSEMINATE OR OTHERWISE
DISPOSE OF ANY OF THE OTHER PARTY’S DATA RECEIVED OR ACCESSED AS A CONSEQUENCE
OF THE RECEIPT OR PERFORMANCE OF SERVICES PURSUANT TO THIS AGREEMENT.  NO PARTY
SHALL POSSESS OR ASSERT ANY PROPERTY INTEREST IN, OR ANY LIEN, SECURITY INTEREST
OR OTHER RIGHT AGAINST OR TO, ANY OF THE OTHER PARTY’S DATA, AND EACH PARTY
SHALL AFFORD TO THE OTHER PARTY’S DATA THE SAME LEVEL OF SECURITY THAT IS
AFFORDED TO ITS OWN DATA.  NOTHING IN THIS AGREEMENT OR IN THE PERFORMANCE OR
USE OF THE SERVICES HEREUNDER SHALL BE DEEMED TO TRANSFER, ASSIGN OR OTHERWISE
CONVEY ANY RIGHTS, TITLE OR INTERESTS IN OR TO ANY INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHTS OF ONE PARTY TO THE OTHER PARTY; PROVIDED, HOWEVER, EACH
PARTY SHALL GRANT TO THE OTHER PARTY A NON-EXCLUSIVE, LIMITED PURPOSE,
NON-TRANSFERABLE, NON-ASSIGNABLE, NON-SUBLICENSEABLE LICENSE TO ANY INTELLECTUAL
PROPERTY SET FORTH IN SCHEDULE 2.2(M) OF EXHIBIT A AND ANY SOFTWARE INTERFACES
OWNED EXCLUSIVELY AND DEVELOPED IN-HOUSE BY THE PROVIDING PARTY AND USED TO
PROVIDE SERVICES HEREUNDER (COLLECTIVELY, THE “LICENSED INTELLECTUAL PROPERTY”),
TO THE EXTENT SUCH INTELLECTUAL PROPERTY LICENSE IS NECESSARY, IN THE CASE OF A
RECEIVING PARTY, TO UTILIZE THE SERVICES IN ACCORDANCE WITH THIS AGREEMENT, AND
IN THE CASE OF A PROVIDING PARTY, SUCH LICENSE IS NECESSARY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, WHICH LICENSE SHALL TERMINATE ON THE EARLIER
OF THE DATE (X) THE PARTY GRANTING SUCH LICENSE SHALL NO LONGER HAVE THE RIGHT
TO LICENSE SUCH LICENSED INTELLECTUAL PROPERTY AS CONTEMPLATED HEREIN, AND (Y)
THE RECIPIENT OF SUCH LICENSE CEASES TO USE SUCH LICENSED INTELLECTUAL PROPERTY
IN CONNECTION WITH THE SERVICES DESCRIBED IN THIS AGREEMENT IN THE MANNER
EXPRESSLY CONTEMPLATED AND DESCRIBED IN THIS AGREEMENT. EACH PARTY EXPRESSLY
RESERVES ALL RIGHTS, TITLE AND INTERESTS IN AND TO ITS INTELLECTUAL PROPERTY
THAT ARE NOT LICENSED IN ACCORDANCE WITH THIS AGREEMENT.   EACH PARTY SHALL NOT
POSSESS OR ASSERT ANY INTEREST IN OR ANY LIEN OR SECURITY INTEREST OR OTHER
RIGHT AGAINST OR TO ANY OF THE OTHER PARTY’S INTELLECTUAL PROPERTY BEYOND ANY
LICENSES GRANTED PURSUANT TO THIS AGREEMENT.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, EACH PARTY SHALL BE FREE TO USE FOR ITSELF AND FOR
OTHERS, IN ANY MANNER, THE GENERAL KNOWLEDGE, SKILL OR EXPERIENCE ACQUIRED BY
THAT PARTY IN THE COURSE OF THE PERFORMANCE OF THIS AGREEMENT, INCLUDING USING
THAT KNOWLEDGE FOR ANY PRESENT OR FUTURE CUSTOMER OR OTHER BUSINESS PARTNER.

 

10

--------------------------------------------------------------------------------


 


(C)                                  THE PARTIES HERETO ACKNOWLEDGE THAT,
PURSUANT TO THE MUTUAL PROVISION OF SERVICES OR AS A RESULT OF THE TRANSFER OF
CERTAIN BUSINESS OPERATIONS AND ASSETS (INCLUDING INFORMATION TECHNOLOGY,
SOFTWARE AND HARDWARE) CONTEMPLATED BY THE MASTER SEPARATION AGREEMENT, EACH
GROUP SHALL POSSESS OR HAVE ACCESS (INTENTIONALLY OR INADVERTENTLY) TO
INFORMATION THAT BELONGS TO THE OTHER GROUP OR HAS COMMERCIAL VALUE IN THAT
OTHER GROUP’S BUSINESS, AND IS NOT IN THE PUBLIC DOMAIN, INCLUDING INFORMATION
RELATING TO ITS CUSTOMERS, SUPPLIERS, FINANCES, OPERATIONS, FACILITIES AND
MARKETS (“CONFIDENTIAL INFORMATION”).  NEITHER GROUP SHALL DISCLOSE, USE, SELL,
ASSIGN, LEASE OR OTHERWISE DISPOSE OF THE OTHER GROUP’S CONFIDENTIAL
INFORMATION, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT OR THE
MASTER SEPARATION AGREEMENT. A PROVIDING PARTY HEREUNDER SHALL NOT, AND SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT PROVIDING PARTY’S
EMPLOYEES, CONTRACTORS AND OTHER AGENTS DO NOT USE THE SERVICES TO ACCESS ANY OF
A RECEIVING PARTY’S CONFIDENTIAL INFORMATION THAT IS OUTSIDE THE SCOPE OF THE
SERVICE PROVIDED.  NOTHING IN THIS SECTION 10(C) SHALL BE CONSTRUED AS
OBLIGATING ANY PARTY HERETO TO DISCLOSE ITS CONFIDENTIAL INFORMATION TO ANY
OTHER PARTY, OR AS GRANTING TO OR CONFERRING ON ANOTHER PARTY, EXPRESSLY OR BY
IMPLICATION, ANY RIGHTS OR LICENSE TO ITS CONFIDENTIAL INFORMATION, PROVIDED
THAT THE PARTIES ACKNOWLEDGE THAT, IN ORDER TO PERFORM THE SERVICES, A PROVIDING
PARTY SHALL HAVE CUSTODY OF AND USAGE OF CERTAIN OF A RESPECTIVE RECEIVING
PARTY’S CONFIDENTIAL INFORMATION AND EACH PARTY HEREBY GRANTS TO EACH OTHER
PARTY ACTING AS A PROVIDING PARTY TO IT THE RIGHT TO DO SO IN ACCORDANCE WITH
THIS AGREEMENT.


 


(D)                                 NOTWITHSTANDING SECTION 10(C), INFORMATION
IS NOT CONFIDENTIAL INFORMATION TO THE EXTENT THAT: (I) THE INFORMATION IS OR
BECOMES PUBLICLY AVAILABLE THROUGH NO FAULT OF THE PARTY WHICH RECEIVED THE
INFORMATION FROM THE OTHER PARTY, (II) THE SAME INFORMATION IS RIGHTFULLY IN THE
POSSESSION OF A PARTY PRIOR TO RECEIPT OF THAT INFORMATION FROM ANOTHER PARTY;
PROVIDED, HOWEVER THAT TRONOX GROUP INFORMATION OR DATA THAT IS IN THE PARENT
GROUP’S POSSESSION PRIOR TO THE CLOSING DATE AND IS OTHERWISE CONFIDENTIAL
INFORMATION OF THE TRONOX GROUP SHALL BE CONFIDENTIAL INFORMATION, (III) THE
SAME INFORMATION IS INDEPENDENTLY DEVELOPED (WITHOUT THE USE OF ANOTHER PARTY’S
CONFIDENTIAL INFORMATION) BY THE PARTY WHICH RECEIVED THAT INFORMATION FROM SUCH
OTHER PARTY, OR (IV) THE SAME INFORMATION BECOMES AVAILABLE TO A PARTY ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN ANOTHER PARTY HERETO, WHICH
SOURCE, TO THE KNOWLEDGE OF THE DISCLOSING PARTY, IS NOT PROHIBITED FROM
DISCLOSING THAT INFORMATION BY A LEGAL, CONTRACTUAL OR FIDUCIARY OBLIGATIONS TO
THE PARTY ABOUT WHOM SUCH INFORMATION PERTAINS.


 


(E)                                  NOTWITHSTANDING SECTION 10(C), A PARTY
HERETO SHALL NOT HAVE VIOLATED THE TERMS OF THIS SECTION 10 FOR DISCLOSING
CONFIDENTIAL INFORMATION:


 

(I)                                     TO THIRD PARTIES PERFORMING SERVICES
REQUIRED UNDER THIS AGREEMENT WHERE (A)  USE OF THAT CONFIDENTIAL INFORMATION BY
THAT THIRD PARTY IS AUTHORIZED UNDER THIS AGREEMENT; OR (B) DISCLOSURE IS
REASONABLY NECESSARY OR TYPICALLY OCCURS IN THE NATURAL COURSE OF THE THIRD
PARTY’S DUTIES; PROVIDED, IN EACH CASE, THAT THE THIRD PARTY HAS EXECUTED A
WRITTEN CONFIDENTIALITY AGREEMENT UNDER WHICH THE THIRD PARTY IS OBLIGATED TO
MAINTAIN THE CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION IN A MANNER
SUBSTANTIALLY EQUIVALENT TO THIS AGREEMENT;

 

(II)                                  IN ORDER TO COMPLY WITH ANY APPLICABLE
LAWS, PROVIDED THAT AS SOON AS PRACTICABLE AND LEGALLY PERMITTED THE DISCLOSING
PARTY SHALL NOTIFY THE PARTY WHOSE CONFIDENTIAL INFORMATION WAS OR IS TO BE
DISCLOSED OF THE DISCLOSURE OR POSSIBLE DISCLOSURE UNDER THIS SUBSECTION; OR

 

11

--------------------------------------------------------------------------------


 

(III)                               TO THE DISCLOSING PARTY’S INDEPENDENT
AUDITORS UNDER AN OBLIGATION OF CONFIDENTIALITY.

 


SECTION 11.                                      TERM.


 


(A)                                  THE TERM OF THIS AGREEMENT (THE “TERM”)
SHALL COMMENCE ON THE DATE HEREOF, AND, UNLESS EARLIER TERMINATED IN ACCORDANCE
WITH SECTION 11(B), SHALL CONTINUE UNTIL THE FIRST ANNIVERSARY OF THE CLOSING
DATE.  THIS AGREEMENT MAY ONLY BE EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES
AS EVIDENCED BY THE SIGNATURE OF AUTHORIZED REPRESENTATIVES OF SUCH PARTIES.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, THE
COMMENCEMENT DATES AND, IF SOONER THAN THE FIRST ANNIVERSARY OF THE CLOSING
DATE, THE TERMINATION DATES OF ANY SERVICE SHALL BE AS SET FORTH IN THE
APPLICABLE EXHIBIT; PROVIDED, HOWEVER,  THAT WHERE SUCH DATES ARE NOT SPECIFIED
IN THE EXHIBITS, THE TERM OF A SERVICE SHALL COINCIDE WITH THE TERM OF THIS
AGREEMENT; PROVIDED, FURTHER, THAT THE RECEIVING PARTY WITH RESPECT TO ANY
SERVICE MAY TERMINATE THE TERM OF SUCH SERVICE UPON THIRTY (30) DAYS NOTICE TO
THE PROVIDING PARTY.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, IF ANY PARTY HERETO DEFAULTS IN ANY OF ITS MATERIAL
OBLIGATIONS WITH RESPECT TO A SERVICE HEREUNDER, AND SUCH DEFAULT IS NOT CURED
WITHIN 30 DAYS AFTER THE RESOLUTION, PURSUANT TO SECTION 7, OF A DISPUTE ENTERED
AS A RESULT OF SUCH DEFAULT, THE PARTY NOT IN DEFAULT SHALL BE ENTITLED, WITHOUT
PREJUDICE TO ANY OF ITS OTHER RIGHTS CONFERRED ON IT BY THIS AGREEMENT, AND IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE TO IT BY LAW OR IN EQUITY, TO TERMINATE
ITS OBLIGATIONS WITH RESPECT TO SUCH SERVICE.


 


SECTION 12.                                      CONSEQUENCES OF TERMINATION.


 


(A)                                  TERMINATION OR EXPIRATION OF THIS AGREEMENT
FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO ANY RIGHTS THAT SHALL HAVE ACCRUED
TO THE BENEFIT OF A PARTY PRIOR TO SUCH TERMINATION OR EXPIRATION.  SUCH
TERMINATION, RELINQUISHMENT, OR EXPIRATION SHALL NOT RELIEVE A PARTY FROM
OBLIGATIONS THAT ARE EXPRESSLY INDICATED TO SURVIVE THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


 


(B)                                 UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, EACH PARTY, AT THE REQUEST OF THE OTHER, SHALL RETURN ALL RELEVANT
RECORDS AND MATERIALS IN ITS POSSESSION OR CONTROL CONTAINING OR COMPRISING THE
OTHER PARTY’S INFORMATION AND TO WHICH THE RETURNING PARTY DOES NOT RETAIN
RIGHTS HEREUNDER (EXCEPT ONE COPY OF WHICH MAY BE RETAINED IN SUCH FILES FOR
ARCHIVAL PURPOSES).


 


SECTION 13.                                      DISCLAIMER OF WARRANTIES.  EACH
PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS, STATUTORY AND IMPLIED,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUIET ENJOYMENT, NO ENCUMBRANCES,
SYSTEM INTEGRATION, ACCURACY, WORKMANLIKE EFFORT AND WARRANTIES ARISING THROUGH
COURSE OF DEALING OR USAGE OF TRADE.  NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY, AVAILABILITY, RELIABILITY, SECURITY,
PERFORMANCE OR ADEQUACY OF THE SERVICES.

 

12

--------------------------------------------------------------------------------


 


SECTION 14.                                      DAMAGES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NO PARTY HERETO SHALL BE LIABLE TO ANY OTHER PARTY HERETO (INCLUDING ITS
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS THE CASE
MAY BE, HEREUNDER) FOR ANY LOSSES THAT ARE NOT REASONABLY FORESEEABLE OR ANY
DAMAGES FOR THE LOSS OF PROFITS, BUSINESS, ANTICIPATED SAVINGS, GOODWILL, OR THE
LOSS OF OR DAMAGE TO DATA OR ANY OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION OR ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, WHETHER FOR BREACH OF REPRESENTATION
OR WARRANTY OR COVENANT OR OTHER AGREEMENT OR ANY OBLIGATION ARISING THEREFROM
OR OTHERWISE, WHETHER LIABILITY IS ASSERTED IN CONTRACT OR TORT (INCLUDING GROSS
NEGLIGENCE, NEGLIGENCE AND STRICT PRODUCT LIABILITY) AND REGARDLESS OF WHETHER
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.  EACH
PARTY HERETO HEREBY WAIVES ANY CLAIMS THAT THESE EXCLUSIONS DEPRIVE SUCH PARTY
OF AN ADEQUATE REMEDY.


 


SECTION 15.                                      INDEMNIFICATION. THE PROVIDING
PARTY WITH RESPECT TO A PARTICULAR SERVICE SHALL NOT HAVE ANY LIABILITY TO THE
RECEIVING PARTY WITH RESPECT THERETO FOR THE FURNISHING OF OR FAILURE TO FURNISH
SUCH SERVICE HEREUNDER, INCLUDING FOR LIABILITIES ARISING OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PROVIDING PARTY OR A MEMBER OF ITS
GROUP.  THE RECEIVING PARTY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE
PROVIDING PARTY AND EACH OF ITS AFFILIATES AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS, AGENTS AND REPRESENTATIVES (EACH
AN “INDEMNITEE”) IN RESPECT OF ALL LIABILITIES RELATED TO, ARISING FROM,
ASSERTED AGAINST OR ASSOCIATED WITH ANY SERVICE.


 


SECTION 16.                                      SUBROGATION.  IF ANY LIABILITY
ARISES FROM THE PERFORMANCE OF ANY SERVICE HEREUNDER BY A THIRD PARTY
CONTRACTOR, THE RECEIVING PARTY WITH RESPECT TO SUCH SERVICE SHALL BE SUBROGATED
TO SUCH RIGHTS, IF ANY, AS THE PROVIDING PARTY MAY HAVE AGAINST SUCH THIRD PARTY
CONTRACTOR.


 


SECTION 17.                                      COUNTERPARTS; ENTIRE AGREEMENT.


 


(A)                                  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT,
AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY.


 


(B)                                 THIS AGREEMENT, AND THE EXHIBITS AND
SCHEDULES HERETO, CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, SUPERSEDE ALL PREVIOUS AGREEMENTS, NEGOTIATIONS,
DISCUSSIONS, WRITINGS, UNDERSTANDINGS, COMMITMENTS AND CONVERSATIONS WITH
RESPECT TO SUCH SUBJECT MATTER AND THERE ARE NO AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.

 

13

--------------------------------------------------------------------------------


 


SECTION 18.                                      GOVERNING LAW; JURISDICTION;
JURY TRIAL WAIVER.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


(B)                                 EACH OF THE PARTIES HERETO (I) CONSENTS TO
SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW
YORK, NEW YORK COUNTY IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, (II) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT, AND (III) AGREES THAT IT WILL NOT BRING ANY
ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
IN ANY COURT OTHER THAN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK
COUNTY.


 


(C)                                  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR BY THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 19.                                      ASSIGNABILITY.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO, AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS; PROVIDED, HOWEVER, THAT, WITHOUT
PREJUDICE TO THE PROVISIONS OF SECTION 6 OF THIS AGREEMENT, NO PARTY HERETO MAY
ASSIGN ITS RESPECTIVE RIGHTS OR DELEGATE ITS RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO,
EXCEPT THAT ANY PARTY MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT TO ANY MEMBER OF ITS GROUP WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY.


 


SECTION 20.                                      THIRD PARTY BENEFICIARIES.


 


(A)                                  EXCEPT FOR THE INDEMNIFICATION RIGHTS UNDER
THIS AGREEMENT OF ANY INDEMNITEE IN ITS CAPACITY AS SUCH, (A) THE PROVISIONS OF
THIS AGREEMENT ARE SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND ARE NOT
INTENDED TO CONFER UPON ANY OTHER ANY RIGHTS OR REMEDIES HEREUNDER AND (B) THERE
ARE NO THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND THIS SHALL NOT PROVIDE
ANY THIRD PERSON WITH ANY REMEDY, CLAIM, LIABILITY, REIMBURSEMENT, CLAIM OF
ACTION OR OTHER RIGHT IN EXCESS OF THOSE EXISTING WITHOUT REFERENCE TO THIS
AGREEMENT.


 


(B)                                 UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN
(OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OF THE RECEIVING PARTY), (I) EACH
SERVICE SHALL BE PROVIDED SOLELY FOR THE BENEFIT OF THE APPLICABLE RECEIVING
PARTY AND MEMBERS OF ITS GROUP AND (II) NO PARTY MAY SELL, TRANSFER, ASSIGN OR
OTHERWISE USE THE SERVICES PROVIDED TO IT HEREUNDER OR ITS RIGHT TO RECEIVE SUCH
SERVICES, IN WHOLE OR IN PART, FOR THE BENEFIT OF ANY PERSON OTHER THAN A MEMBER
OF ITS GROUP.


 


SECTION 21.                                      NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING (INCLUDING BY TELECOPY)
AND SHALL BE DEEMED TO BE DULY GIVEN OR MADE WHEN DELIVERED, OR, IN THE CASE OF
TELECOPY, WHEN RECEIVED, ADDRESSED AS FOLLOWS OR TO SUCH OTHER ADDRESS AS MAY BE
HEREAFTER NOTIFIED BY THE RESPECTIVE PARTY:

 

14

--------------------------------------------------------------------------------


 

To Parent or any
member of the
Parent Group:

 

Kerr-McGee Corporation
Kerr-McGee Worldwide Corporation
Kerr-McGee Center
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-3649
Attention:   General Counsel

 

 

 

with a copy to:

 

Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Facsimile:   212-841-1010
Attention:   Scott F. Smith

 

 

 

To Tronox or any
member of the
Tronox Group:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4504
Attention:   Chief Executive Officer

 

 

 

with a copy to:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4101
Attention:   General Counsel

 


SECTION 22.                                      INDEPENDENT CONTRACTOR.  AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT, THE PROVIDING PARTY SHALL BE AN 
INDEPENDENT CONTRACTOR IN PROVIDING THE SERVICES HEREUNDER WITH THE SOLE RIGHT
TO SUPERVISE, MANAGE, OPERATE, CONTROL AND DIRECT THE PERFORMANCE OF THE
SERVICES AND THE SOLE OBLIGATION TO EMPLOY, COMPENSATE AND MANAGE ITS EMPLOYEES
AND BUSINESS AFFAIRS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED OR
CONSTRUED TO CREATE A PARTNERSHIP OR JOINT VENTURE, TO CREATE THE RELATIONSHIPS
OF EMPLOYEE/EMPLOYER OR PRINCIPAL/AGENT, OR OTHERWISE CREATE ANY LIABILITY
WHATSOEVER OF ANY PARTY WITH RESPECT TO THE INDEBTEDNESS, LIABILITIES,
OBLIGATIONS OR ACTIONS OF THE OTHER PARTY OR ANY OF ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, STOCKHOLDERS, AGENTS OR REPRESENTATIVES, OR ANY OTHER
PERSON OR ENTITY.


 


SECTION 23.                                      SEVERABILITY.  IF ANY PROVISION
OF THIS AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF, OR THE APPLICATION OF SUCH
PROVISION TO PERSONS OR CIRCUMSTANCES OR IN JURISDICTIONS OTHER THAN THOSE AS TO
WHICH IT HAS BEEN HELD INVALID OR UNENFORCEABLE, SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED THEREBY, SO LONG
AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS
NOT AFFECTED IN ANY MANNER ADVERSE TO ANY PARTY. UPON SUCH DETERMINATION, THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH IN AN EFFORT TO AGREE UPON SUCH A SUITABLE
AND EQUITABLE PROVISION TO EFFECT THE ORIGINAL INTENT OF THE PARTIES.


 


SECTION 24.                                      FORCE MAJEURE.  THE PROVIDING
PARTY SHALL NOT BE IN DEFAULT HEREUNDER BY REASON OF ANY FAILURE OR DELAY IN THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WHERE SUCH FAILURE OR DELAY IS DUE TO
ANY CAUSE BEYOND ITS CONTROL, INCLUDING STRIKES, LABOR DISPUTES, CIVIL

 

15

--------------------------------------------------------------------------------


 


DISTURBANCES, RIOT, REBELLION, INVASION, EPIDEMIC, HOSTILITIES, WAR, EMBARGO,
NATURAL DISASTER, ACTS OF GOD, FLOOD, FIRE, SABOTAGE, ACCIDENT, DELAY IN
TRANSPORTATION, LOSS AND DESTRUCTION OF PROPERTY, INTERVENTION BY GOVERNMENTAL
AUTHORITIES, CHANGE IN LAWS, REGULATIONS OR ORDERS, OTHER EVENTS OR ANY OTHER
CIRCUMSTANCES OR CAUSES BEYOND THE PROVIDING PARTY’S CONTROL. IN THE EVENT THAT
ANY PROVIDING PARTY REASONABLY EXPECTS A FAILURE OR DELAY IN THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER, SUCH PROVIDING PARTY SHALL PROMPTLY NOTIFY THE
RECEIVING PARTY OF SUCH EXPECTATION AND SHALL SET FORTH IN SUCH NOTICE, IF
PRACTICABLE, SUCH PROVIDING PARTY’S REASONABLE ESTIMATE OF THE NATURE, EXTENT
AND DURATION OF SUCH EXPECTED FAILURE OR DELAY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY PROVIDING PARTY THAT EXPERIENCES ANY SHORTAGE,
INTERRUPTION, DELAY INADEQUACY OR LIMITATION IN THE AVAILABILITY OF ANY OF THE
SERVICES (BY REASON OF FORCE MAJEURE OR OTHERWISE) AND IS UNABLE TO FULFILL THE
RECEIVING PARTY’S REQUIREMENTS FOR THOSE SERVICES SHALL ENSURE THAT THE
RECEIVING PARTY IS TREATED NO LESS FAVORABLY THAN ANY MEMBER OF THE PROVIDING
PARTY’S GROUP IN THE ALLOCATION BY THE PROVIDING PARTY BETWEEN SUCH GROUP
MEMBERS AND THE RECEIVING PARTY OF SUCH AFFECTED SERVICES.


 


SECTION 25.                                      HEADINGS.  THE ARTICLE,
SECTION AND PARAGRAPH HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


SECTION 26.                                      SURVIVAL.  THE PROVISIONS OF
SECTIONS 9, 10 (OTHER THAN THE LICENSES GRANTED THEREUNDER), AS WELL AS THE
RELATED PROVISIONS OF SECTIONS 12 THROUGH 28, SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT FOR ANY REASON WHATSOEVER.


 


SECTION 27.                                      AMENDMENTS.  NO PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED BY ANY
PARTY, UNLESS SUCH WAIVER, AMENDMENT, SUPPLEMENT OR MODIFICATION IS IN WRITING
AND SIGNED BY THE AUTHORIZED REPRESENTATIVE OF THE PARTY AGAINST WHOM IT IS
SOUGHT TO ENFORCE SUCH WAIVER, AMENDMENT, SUPPLEMENT OR MODIFICATION.


 


SECTION 28.                                      INTERPRETATION.  WORDS IN THE
SINGULAR SHALL BE HELD TO INCLUDE THE PLURAL AND VICE VERSA AND WORDS OF ONE
GENDER SHALL BE HELD TO INCLUDE THE OTHER GENDERS AS THE CONTEXT REQUIRES. THE
TERMS “HEREOF”, “HEREIN”, AND “HEREWITH” AND WORDS OF SIMILAR IMPORT SHALL,
UNLESS OTHERWISE STATED, BE CONSTRUED TO REFER TO THIS AGREEMENT  AS A WHOLE
(INCLUDING ALL OF THE SCHEDULES AND EXHIBITS HERETO) AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT. ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES
ARE TO THE ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED. THE WORD “INCLUDING” AND WORDS OF SIMILAR IMPORT WHEN USED
IN THIS AGREEMENT SHALL MEAN “INCLUDING, WITHOUT LIMITATION,” UNLESS THE CONTEXT
OTHERWISE REQUIRES OR UNLESS OTHERWISE SPECIFIED. THE WORD “OR” SHALL NOT BE
EXCLUSIVE.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

KERR-MCGEE CORPORATION

 

 

 

By:

/s/ Robert M. Wohleber

 

 

Name: Robert M. Wohleber

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

KERR-MCGEE WORLDWIDE CORPORATION

 

 

 

By:

/s/ Robert M. Wohleber

 

 

Name: Robert M. Wohleber

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

TRONOX INCORPORATED

 

 

 

By:

/s/ Thomas W. Adams

 

 

Name: Thomas W. Adams

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Services Provided by Parent Group to Tronox Group

 

1.              ACCOUNTING AND FINANCE MATTERS

 

1.1                               ACCOUNTS PAYABLE

 

1.1.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to provide information
technology systems hosting services in respect of accounts payable functions.

 

1.1.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.1 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.1.3                     Systems.  For the purposes of this Section 1.1, Parent
Group shall share and permit access to its systems and data and shall provide
the Tronox Group with information and processing promptly and in conformance
with the standards set forth in the Agreement.

 

1.2                               CREDIT ACCOUNTING

 

1.2.1                     Start Date.  Beginning on the Closing Date and subject
to the terms and conditions of this Agreement, Parent Group shall use
commercially reasonable efforts to transfer to the Tronox Group the Dun &
Bradstreet credit analysis system.

 

1.2.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.2 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.2.3                     Services. Subject to provisions of applicable law and
contracts, Parent Group shall provide to the Tronox Group a full listing of
customer accounts, approved credit limits and relevant Parent Group files and
documentation related to the business credit function of the Tronox Group.

 

1.3                               PAYROLL / EMPLOYEE BENEFITS / HUMAN RESOURCES

 

1.3.1                     Start Date. Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to assist the Tronox Group with
respect to general accounting services with respect to payroll and employee
benefits matters.

 

1.3.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.3 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.3.3                     Services. Subject to the terms and conditions of the
Agreement, Parent Group’s services provided pursuant to this Section 1.3 shall
include the following:

 

A-1

--------------------------------------------------------------------------------


 

(a)                                  Parent Group shall share with the Tronox
Group systems implemented and in production for the Tronox Group as of the
Closing Date.

 

(b)                                 Payroll administration

 

(c)                                  Benefits administration

 

1.4                               GENERAL ACCOUNTING

 

1.4.1                     Start Date. Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to assist the Tronox Group with
respect to general accounting services, including general accounting services
necessary for Tronox Group to comply with its SEC obligations.

 

1.4.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.4 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.4.3                     Services. Subject to the terms and conditions of this
Agreement, beginning on the Closing Date, Parent Group shall make reasonably
available its general accounting personnel for consultation on matters relating
to or affecting the Tronox Group or any of its members and on which such
personnel have relevant familiarity or expertise and provide information
technology hosting in respect of general accounting matters.

 

1.5                               TAX MATTERS RELATING TO EMPLOYEE BENEFIT
PLANS, AD VALOREM AND OTHER TAX ITEMS

 

1.5.1                     Start Date. Beginning on the Closing Date, Parent
Group shall cooperate with the Tronox Group in obtaining tax compliance for the
Tronox Group.

 

1.5.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.5 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.5.3                     Services.  Subject to the terms and conditions of the
Agreement, Parent Group shall provide the following services and assistance to
the Tronox Group:

 

(a)                                  Access to information regarding legacy
plans, including any savings plans worldwide, employees and the tax and
accounting treatment thereof, including authority to consult with current and
former third-party providers in connection with such information.

 

(b)                                 Preparation of W-2 information for employees
of the Tronox Group with respect to the period prior to Closing if requested.

 

(c)                                  Consultation and access to Parent Group’s
current and former internal and third-party providers in connection with Plans
and employees.

 

A-2

--------------------------------------------------------------------------------


 

(d)                                 Assistance with, and access to records in
connection with, ad valorem tax matters.  Assistance in the collection and
transfer of related historical data to Tronox Group or designated service
provider.

 

(e)                                  Additional assistance, and access to
records, in regard to other tax matters pursuant to historical practices.

 

1.6                               INTERNAL AUDIT MATTERS

 

1.6.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to assist the Tronox Group with
respect to internal audit matters.

 

1.6.2                     End Date. Parent Group’s obligations pursuant to this
Section 1.6 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.6.3                     Services. Subject to the terms and conditions of the
Agreement, Parent Group shall permit access to information systems with respect
to retained properties as necessary for the completion of the auditing
activities subject of this Section 1.6 and to personnel for consultation with
respect to such matters and Parent Group shall permit the use of its systems for
the collection, processing and reporting of such audits.

 

1.7                               ACCESS TO ACCOUNTS, BANK SYSTEMS AND FUNDS

 

1.7.1                     Start Date. Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to assist the Tronox Group with
respect to the coordination of transferred accounts and bank systems.

 

1.7.2                     End Date.  Parent Group’s obligations pursuant to this
Section 1.7 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.7.3                     Services.  Subject to the terms and conditions of the
Agreement, Parent Group’s services provided pursuant to this Section 1.7 shall
include the following:

 

(a)                                  Parent Group shall cooperate with the
Tronox Group in facilitating access to information and transactions involving
bank accounts and bank systems transferred, or intended to be transferred, to
the Tronox Group pursuant to the transactions contemplated by the Master
 Separation Agreement or containing or receiving funds so transferred to the
Tronox Group or otherwise belonging to the Tronox Group.

 

(b)                                 Parent Group shall permit the Tronox Group
access to information regarding accounts of Parent Group limited to transactions
therein which involve funds relating to the Tronox Group whether prior to, or
after, the Closing.

 

A-3

--------------------------------------------------------------------------------


 

(c)                                  If an account is used by both the Tronox
Group and the Parent Group as of the date hereof, a new bank account shall be
created for the benefit of, and in the name of, the Tronox Group, or certain of
its members, as applicable.  Such accounts shall replicate the accounts in use
by the Tronox Group as of the Closing Date.  If any such accounts are created
after the Closing, funds attributable to the Tronox Group in accounts which are
being replicated shall be transferred to such new accounts upon the
establishment of such new accounts.

 

(d)                                 Prior to the closing, Parent Group shall
facilitate the preparation of appropriate account or bank system transfer
documentation, such transfers to be effective as of the Closing Date or as soon
as practicable thereafter.  Subsequent to the Closing Date, Parent Group shall
make its personnel available for consultation and shall execute documents or
assign authority to the Tronox Group where necessary to allow the Tronox Group
to complete any account or bank system transfers.

 

1.8                               STRAY FUNDS

 

1.8.1                     Start Date. Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to assist the Tronox Group in
the directing of funds intended to be remitted to the Tronox Group.

 

1.8.2                     Services.  In the event that remittances received into
Parent Group bank accounts relate to sales or services provided by the Tronox
Group (or otherwise intended for the Tronox Group), Parent Group shall promptly
segregate such remittance amounts and whenever the balance of such amounts
exceeds $100,000 or once a week, whichever occurs first, Parent Group shall
remit by wire transfer the balance collected on behalf of the Tronox Group to
the Tronox Group.

 

1.9                               MIGRATION OF FLEET RENTAL SERVICES

 

1.9.1                     Start Date.  Beginning on the date hereof, Parent
Group shall use commercially reasonable efforts to cause (or assist, as
applicable) the Tronox Group to have Separation with respect to the fleet rental
services available to the Tronox  Group as of the date hereof (the “Fleet Rental
Services”).

 

1.9.2                     End Date.  Parent Group shall use commercially
reasonable efforts to complete the Services set forth in this Section 1.9 within
180 days after the Closing Date; provided Parent Group’s obligations pursuant to
this Section 1.9 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.9.3                     Services.  Parent Group’s services provided pursuant
to this Section 1.9 shall include the following:

 

(a)                                  Establishment of a separate account, or
accounts, for the Tronox Group with respect to the Fleet Rental Services.

 

A-4

--------------------------------------------------------------------------------


 

(b)                                 Provide surety, guarantee, or other credit
support or assurance for the Tronox Group’s obligations pursuant to the Fleet
Rental Services as, and for such time, as reasonably required by the Fleet
Rental Services’ service providers.

 

1.10                        FLEET RENTAL SERVICES

 

1.10.1              Start Date. Beginning on the Closing Date, Parent Group
shall provide fleet rental services to the Tronox Group.

 

1.10.2              End Date.  Parent Group shall use commercially reasonable
efforts to complete the Services set forth in this Section 1.10 within 180 days
after the Closing Date; provided Parent Group’s obligations pursuant to this
Section 1.10 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.10.3              Services.  Parent Group shall permit the use by Tronox Group
personnel of Parent Group’s fleet rental services as existing and under the
terms applicable as of the date hereof.  Parent Group shall process the charges
and use of such fleet rental services and shall present to the Tronox Group an
accounting of any charges made on behalf of the Tronox Group after the Closing
Date for reimbursement thereof.

 

1.10.4              Applicable Service Costs.  Reimbursement amounts, as set
forth in Section 1.10.3, shall be included, without duplication, in Service
Costs.

 

1.11                        MIGRATION OF AMERICAN EXPRESS TRAVEL CHARGE CARDS
AND TRAVEL SERVICE

 

1.11.1              Start Date.  Beginning on the date hereof, Parent Group
shall use commercially reasonable efforts to cause (or assist, as applicable)
the Tronox Group to have Separation with respect to the American Express Travel
Charge Card services and American Express Travel services (together, the “AMEX
Services”) available to the Tronox Group as of the date hereof.

 

1.11.2              End Date.  Parent Group shall use commercially reasonable
efforts to complete the Services set forth in this Section 1.11 within 180 days
after the Closing Date; provided Parent Group’s obligations pursuant to this
Section 1.11 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.11.3              Services.  Parent Group’s services provided pursuant to this
Section 1.11 shall include the following:

 

(a)                                  Establishment of a separate account, or
accounts, for the Tronox Group with respect to the AMEX Services.

 

(b)                                 Provide surety, guarantee, or other credit
support or assurance for the Tronox Group’s obligations pursuant to the AMEX
Services as, and for such time, as reasonably required by the AMEX Services’
service providers.

 

A-5

--------------------------------------------------------------------------------


 

1.12                        TRAVEL AND ENTERTAINMENT EXPENSE REPORTING

 

1.12.1              Start Date.  Beginning on the Closing Date, Parent Group
shall use commercially reasonable efforts to provide travel and entertainment
expense reporting and processing services to the Tronox Group.

 

1.12.2              End Date.  Parent Group shall use commercially reasonable
efforts to complete the Services set forth in this Section 1.12 within 180 days
after the Closing Date; provided Parent Group’s obligations pursuant to this
Section 1.12 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.12.3              Services.  Parent Group’s services provided pursuant to this
Section 1.12 shall include the following:

 

(a)                                  Parent Group shall permit the use by Tronox
Group personnel of American Express travel charge cards and American Express
Travel services under the terms applicable as of the date hereof.

 

(b)                                 Parent Group shall process the charges and
use of such cards and services and shall present to the Tronox Group an
accounting of any charges for payment made on behalf of the Tronox Group after
the Closing Date until Separation for reimbursement thereof.

 

1.12.4              Applicable Service Cost.  Reimbursement amounts, as set
forth in Section 1.12.3(b), shall be included, without duplication, in Service
Costs.

 

1.13                        MIGRATION OF PROCUREMENT CARD SERVICES

 

1.13.1              Start Date.  Beginning on the date hereof, Parent Group
shall use commercially reasonable efforts to cause (or assist, as applicable)
the Tronox Group to have Separation with respect to the procurement card
services available to the Tronox Group  as of the date hereof (the “Procurement
Card Services”).

 

1.13.2              End Date.  Parent Group shall use commercially reasonable
efforts to complete the Services set forth in this Section 1.13 within 180 days
after the Closing Date; provided Parent Group’s obligations pursuant to this
Section 1.13 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.13.3              Services.  Parent Group’s services provided pursuant to this
Section 1.13 shall include, without limitation, the following:

 

(a)                                  Establishment of a separate account, or
accounts, for the Tronox Group with respect to the Procurement Card Services.

 

A-6

--------------------------------------------------------------------------------


 

(b)                                 Provide surety, guarantee, or other credit
support or assurance for the Tronox Group’s obligations pursuant to the
Procurement Card Services as, and for such time, as reasonably required by the
Procurement Card Services’ service providers.

 

1.14                        PROCUREMENT CARD MANAGEMENT

 

1.14.1              Start Date.  Beginning on the Closing Date, Parent Group
shall use commercially reasonable efforts to provide procurement card reporting
and processing services to the Tronox Group.

 

1.14.2              End Date.  Parent Group shall use commercially reasonable
efforts to complete the Services set forth in this Section 1.14 within 180 days
after the Closing Date; provided Parent Group’s obligations pursuant to this
Section 1.14 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.14.3              Services. Parent Group’s services to be provided to the
Tronox Group pursuant to this Section 1.14 shall include, without limitation:

 

(a)                                  Parent Group shall permit the use by Tronox
Group personnel of procurement charge cards under the terms applicable as of the
date hereof.

 

(b)                                 Parent Group shall process the charges and
use of such cards and shall present to the Tronox Group an accounting of any
charges made on behalf of the Tronox Group after the Closing Date for
reimbursement thereof.

 

1.14.4              Applicable Service Cost.  Reimbursement amounts, as set
forth in Section 1.14.3(b), shall be included, without duplication, in Service
Costs.

 

1.15                        FORECASTING SERVICES

 

1.15.1              Start Date. Beginning on the Closing Date, Parent Group
shall use commercially reasonable efforts to provide forecasting services (but
not budgeting services) with respect to shared costs for IM&T to the Tronox
Group.

 

1.15.2              End Date.  Parent Group’s obligations pursuant to this
Section 1.15 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.16                        ACCOUNTING TESTING.  PARENT GROUP AND TRONOX GROUP
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TEST AND DEMONSTRATE A FULL
ACCOUNTING CLOSE OF THE FINANCIAL BOOKS OF THE TRONOX GROUP CONSISTENT WITH
HISTORICAL PRACTICES AND REPORTS, INCLUDING, BUT NOT LIMITED TO, INCOME
STATEMENTS AND BALANCE SHEETS.  IT IS UNDERSTOOD AND AGREED THAT,
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT, THE TRONOX
GROUP SHALL BE EXCLUSIVELY RESPONSIBLE FOR COMPLYING WITH THE REQUIREMENTS OF
THE SARBANES OXLEY ACT OF 2002 (INCLUDING WITH RESPECT TO ITS TESTING OF
INTERNAL CONTROLS AND DISCLOSURE CONTROLS).

 

A-7

--------------------------------------------------------------------------------


 

2.              INFORMATION MANAGEMENT & TECHNOLOGY.

 

For purposes hereof, the following provisions shall be known, collectively, as
the “IT Separation Standards” and, unless otherwise provided herein, shall apply
to the provision of all Services described in Section 2 of this Exhibit A:

 

(a)                                  Start Date.  On or prior to the Closing
Date, Parent Group shall commence commercially reasonable efforts to segregate,
install, implement and provide consulting services for transferred software and
applications set forth in Schedule 2.2(j) (including hardware, enterprise
software and required applications, each an “IT System”), in each case if and to
the extent owned by the Parent Group and utilized by Tronox Group in its global
production environment, as of the date hereof.

 

(b)                                 End Date.  Parent Group’s obligation
pursuant to Section 2 of this Exhibit A shall end on the earlier of Separation
or the first anniversary of the Closing Date, unless extended in accordance with
Section 11 of the Agreement.

 

(c)                                  Personnel.  In connection with the Services
to be provided pursuant to Section 2 of this Exhibit A, beginning on the Closing
Date, each Group shall make reasonably available for consultation with the other
Group those retained employees and consultants or other service providers of
such Group as are reasonably necessary for the provision of such Services.

 

(d)                                 System Test.  Parent Group and Tronox Group
shall test each IT System for successful functionality and shall use
commercially reasonable efforts to demonstrate functionality consistent with
historical functionality.  Such testing shall be conducted by Parent Group and
Tronox Group in cooperation with each other and results of such testing,
accompanied by proposed follow-up action, shall be shared by the Tronox Group
and Parent Group.  In the event that such tests and demonstrations are not
deemed successful, the parties’ obligations under this paragraph shall continue,
and such tests shall be repeated at intervals of not more than 15 days, until
such time as such tests are successful.  The parties agree that a test of an IT
System shall be deemed successful when such IT System operates, on a stand-alone
basis, in a manner consistent with its operation immediately prior to the
Closing Date.  Once such tests are deemed successful in accordance with the
terms of this paragraph, Parent Group’s obligations under Section 2 of this
Exhibit A shall terminate.

 

2.1                               ELEMENTS OF IT SYSTEM MIGRATION AND
REPLICATING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE PARENT
GROUP SHALL TAKE THE FOLLOWING STEPS IN CONNECTION WITH THE MIGRATION AND
REPLICATION OF EACH IT SYSTEM:

 

(a)                                  Hardware.  Certain servers, terminals,
network equipment, data storage systems and additional hardware related to each
IT System shall be segregated for the exclusive use of the Tronox Group and each
IT System shall be installed, developed and tested thereon.  Such segregated
hardware shall be integrated into

 

A-8

--------------------------------------------------------------------------------


 

the other information technology systems that the Parent Group has migrated and
replicated for the Tronox Group in accordance with this Agreement.

 

(b)                                 Software.  All necessary software shall be
installed on the segregated hardware for the complete and independent operation
of each IT System.

 

(c)                                  Data.  All data, reasonably required,
subject to the Parent Group’s records retention policy, for the operation of
each IT System by the Tronox Group, including existing information with respect
to historic operations of the Tronox Group (including historic data and records
of all businesses, including prior businesses, and their transaction details).

 

(d)                                 System Integration.  The Parent Group shall
assist the Tronox Group in  integrating each IT System with the other IT Systems
that Parent Group migrates and replicates for the Tronox Group in accordance
with this Agreement.

 

(e)                                  System Modules and Applications. System
modules and applications implemented by the Parent Group for the benefit of the
Tronox Group shall be migrated to the Tronox Group.

 

2.2                               INFORMATION TECHNOLOGY SYSTEMS MIGRATION

 

Services.  Beginning on the Closing Date, Parent Group shall provide the
following services in accordance with the IT Separation Standards:

 

(a)                                  Deliver (as necessary), configure and
install IT System components as required for Separation pursuant to this
Exhibit A.

 

(b)                                 Jointly with the Tronox Group, appoint
qualified project managers to manage the transition and Separation projects.

 

(c)                                  Jointly with the Tronox Group, develop
detailed transition plans for infrastructure, applications and business
processes.

 

(d)                                 Load pertinent shared applications,
databases and data onto Tronox Group hardware and prior to loading, conduct
appropriate tests jointly with Tronox Group personnel to check whether such
shared applications and data are fully operational in connection with the
comparable hardware and software as used in the Tronox Group systems and
applications that the Parent Group migrates and replicates for the Tronox Group
in accordance with this Agreement.

 

(e)                                  Extract appropriate data out of Parent
Group’s enterprise systems and other applications in a mutually agreed format
for normalization, testing and loading into Tronox Group systems and
applications that the Parent Group migrates and replicates for the Tronox Group
in accordance with this Agreement.

 

A-9

--------------------------------------------------------------------------------


 

(f)                                    Establish WAN, LAN, and other information
technology systems elements to move the Tronox Group from the Parent Group
network to the Tronox Group network, retaining access to necessary applications.

 

(g)                                 Transition Tronox Group master data, open
balances and transactional data based upon a mutually agreed plan.

 

(h)                                 Provide documentation and any other
necessary information related to the information technology systems (including
telephone and networking equipment), networks and applications.

 

(i)                                     Continue current services, including
relevant third-party services, pertaining to cellphone and calling card programs
and shall present to the Tronox Group an accounting of any charges for payment
made on behalf of the Tronox Group in connection with such programs after the
Closing Date until Separation for reimbursement thereof.

 

(j)                                     Use commercially reasonable efforts to
transfer to the Tronox Group the software and applications listed on
Schedule 2.2(j) hereto.

 

(k)                                  Use commercially reasonable efforts to
transfer the information and technology assets listed in Schedule 2.2(k) hereto.

 

(l)                                     Use commercially reasonable efforts to
transfer the licenses listed in Schedule 2.2(l) hereto.

 

2.3                               INFORMATION TECHNOLOGY SYSTEMS SERVICES

 

Services:  Beginning on the Closing Date, Parent Group shall provide the
following Services in accordance with the IT Separation Standards.

 

(a)                                  Infrastructure (hardware, software,
networks, etc.).

 

(b)                                 Access to data, including databases,
datawarehouse, reporting system, processing and networking.

 

(c)                                  Consultation, maintenance, support and
systems administration.

 

(d)                                 Call-center/help-desk user support.

 

(e)                                  Monitoring, managing, operating and
maintaining: (i) Data center, including all servers for data processing and
other supporting equipment, (ii) wide area network (WAN), (iii) local area
network (LAN), (iv) telephony infrastructure, (v) web sites,
(vi) business-to-business connections, including existing EDI and XML partners,
(viii) legacy application systems, (ix) all other interfaces between internal
and external applications and systems, and (xi) chemical datawarehouse and
associated databases.

 

A-10

--------------------------------------------------------------------------------


 

(f)                                    Reasonable access to, or reasonable
access to data from, the legacy systems, networks and applications for data
collection and analysis.

 

(g)                                 In a manner consistent with its records
retention policy, retain electronic data in its enterprise, accounting and other
principal systems and applications relating to the Tronox Group.

 

2.4                               INFORMATION TECHNOLOGY SECURITY

 

Services.  Beginning on the Closing Date, Parent Group shall provide the
following services in accordance with the IT Separation Standards:

 

(a)                                  firewall monitoring, administration,
configuration and reporting.

 

(b)                                 VPN and remote-access monitoring,
administration, configuration management and support.

 

(c)                                  E-mail virus protection, spam filtering and
attack monitoring, prevention and reporting.

 

(d)                                 Real-time monitoring and updating of virus
definitions on all hosts and clients (including laptops).

 

(e)                                  Host intrusion detection, protection,
configuration, maintenance and support.

 

(f)                                    network intrusion detection, protection,
configuration, maintenance and support.

 

(g)                                 Establishment of systems access protocols.

 

(h)                                 Computer incident response.

 

3.              MISCELLANEOUS MATTERS

 

3.1                               LEGAL MATTERS

 

3.1.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall make reasonably available its internal and external legal counsel
for consultation on matters relating to or affecting the Tronox Group or any of
its members and on which such personnel have relevant familiarity or expertise.

 

3.1.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.1 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.2                               MEDICAL SERVICES

 

3.2.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall make reasonably available its medical services personnel for
consultation on matters relating to or

 

A-11

--------------------------------------------------------------------------------


 

affecting the Tronox Group or any of its members and on which such personnel
have relevant familiarity or expertise.

 

3.2.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.2 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.3                               SECURITY

 

3.3.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall make reasonably available its security personnel for consultation
with the Tronox Group.

 

3.3.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.3 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.4                               RECORDS RETENTION

 

3.4.1                     Start Date.  Beginning as of the Closing Date, Parent
Group shall use commercially reasonable efforts to retain, organize and store,
records relating to the Tronox Group and not transferred to the Tronox Group in
a manner consistent with its current document retention policy or practice.  For
purposes of this Section 3.4, the term “records” shall include all formats
(electronic, film, paper, and otherwise) of such records and shall include
shared records not pertaining exclusively to the Tronox Group.

 

3.4.2                     Services.  If and to the extent in existence as of the
date hereof and in possession and control of the Parent Group as of the date
hereof and without imposing any obligation on the Parent Group to create any of
the documents or records described below and subject to the Parent Group’s
document retention policy, Parent Group’s services provided pursuant to this
Section 3.4 shall include the following:

 

(a)                                  Parent Group shall provide the Tronox Group
with documentation of records retained by Parent Group and shall provide the
Tronox Group with access to records storage facilities maintained by Parent
Group.

 

(b)                                 Parent Group shall assist the Tronox Group
in the separation of historic records relating to the Tronox Group in respect of
the Chemical Business (as defined in the Master Separation Agreement) and the
other legacy businesses of the Tronox Group from the common records of the
Parent Group and its affiliates as of the Closing Date, including with respect
to the generation of new records documentation specific to the Tronox Group.

 

(c)                                  Parent Group shall assist the Tronox Group
in the identification, documentation, removal and duplication of records
pertaining to the Tronox Group.

 

A-12

--------------------------------------------------------------------------------


 

(d)                                 Parent Group shall retain records relating
to the following matters for the term of the Agreement at which time such
records which remain shall be delivered to the Tronox Group, or, if such records
are to be discarded or destroyed pursuant to the practices of the Parent Group,
shall deliver such records to the Tronox Group:

 

(i)                                     Property;

 

(ii)                                  Tax;

 

(iii)                               Environmental reports and remediation
matters;

 

(iv)                              Employee matters; and

 

(v)                                 Relevant business documents.

 

3.4.3                     Personnel.  In connection with the Services to be
provided pursuant to this Section 3.4, beginning on the Closing Date, Parent
Group and Tronox Group, as the case may be, shall make reasonably available for
consultation with the Tronox Group and the Parent Group, as the case may be,
those retained employees and consultants or other service providers of the
Parent Group or the Tronox Group, as the case may be, reasonably necessary for
the provision of such Services.

 

3.5                               GOVERNMENT AFFAIRS

 

3.5.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall make reasonably available its government affairs personnel for
consultation on matters relating to or affecting the Tronox Group or any of its
members and on which such personnel have relevant familiarity or expertise.

 

3.5.2                     End Date.  Services provided pursuant to this
Section 3.5 shall be provided until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.6                               COMMUNICATIONS AND COMMUNITY AFFAIRS

 

3.6.1                     Start Date. Beginning on the Closing Date, Parent
Group shall make reasonably available its communications and community affairs
personnel for consultation with the Tronox Group.

 

3.6.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.6 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.7                               OFFICE SERVICES

 

3.7.1                     Start Date. Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to provide office services to
the Tronox Group in a form and manner consistent with past practices.

 

A-13

--------------------------------------------------------------------------------


 

3.7.2                     End Date.  The Tronox Group may terminate any specific
service provided pursuant to this Section 3.7 upon 30 days notice, and, in the
event of such termination, any costs charged to the Tronox Group shall be
commensurately reduced.

 

3.7.3                     Services.  Such office services shall include, but not
be limited to:

 

(a)                                  Those services historically provided by
Trammel Crow or otherwise in the ordinary course of business (which services
shall be billed at actual cost as incurred).

 

(b)                                 Office space, together with utilities,
insurance and related services (which items shall be billed pro rata to the
square footage of space occupied by the Tronox Group).

 

(c)                                  Cafeteria and catering services (which
services shall be billed at actual cost based on usage).

 

3.7.4                     Third-Party Costs. Costs incurred in the provision of
such office services shall be allocated pursuant to historical practices.

 

3.7.5                     Rent.  The Tronox Group shall pay Parent as rent an
amount per annum equal to $12 per square foot of space of real property owned by
Parent Group and occupied by the Tronox Group, which amount shall be subject to
annual review and adjustment based on the rents of comparable office space in
the local market.  Notwithstanding anything to the contrary contained herein,
the Tronox Group, upon thirty-days written notice, may reduce, in whole or in
part, the amount of such space.  Parking spaces used, as of the Closing Date, by
Tronox Group shall be made available to Tronox Group at no additional charge. 
The monthly portion of rent payable pursuant to this Section 3.7.5 shall be
included in Service Costs.

 

3.8                               RISK MANAGEMENT

 

3.8.1                     Start Date.  Beginning on the Closing Date, Parent
Group shall use commercially reasonable efforts to provide assistance in claims
administration, including, in particular, with respect to claims existing as of
the Closing Date and claims which are not separable from claims of the Parent
Group.

 

3.8.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.8 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.8.3                     Services. Subject to the terms and conditions of the
Agreement, Parent Group’s services provided pursuant to this Section 3.8 shall
include, but not be limited to, access to its records and personnel (including
third party consultants and service providers) for purposes of claims
administration and consulting with respect to claims relating to the Tronox
Group.

 

A-14

--------------------------------------------------------------------------------


 

3.8.4                     Personnel.  In connection with the Services to be
provided pursuant to this Section 3.8, beginning on the Closing Date, Parent
Group and Tronox Group, as the case may be, shall make reasonably available for
consultation with the Tronox Group and the Parent Group, as the case may be,
those retained employees and consultants or other service providers of the
Parent Group or the Tronox Group, as the case may be, reasonably necessary for
the provision of such Services.

 

3.9                               HUMAN RESOURCES

 

3.9.1                     Start Date.  Beginning as of the Closing Date, Parent
Group shall use commercially reasonable efforts to separate the personnel and
resources applicable to human resources administration in connection with the
Tronox Group such that such separate personnel and resources may independently
conduct such human resource administration.

 

3.9.2                     End Date.  Parent Group’s obligations pursuant to this
Section 3.9 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.9.3                     Services.  Subject to the terms and conditions of the
Agreement, Parent Group’s services provided pursuant to this Section 3.9 shall
include the following:

 

(a)                                  Separation of personnel, systems, records,
applications and data related to the Tronox Group.

 

(b)                                 Assistance in the integration of human
resource activities and resources into the information technology system of the
Tronox Group.

 

(c)                                  Provision of human resource administration
services, including payroll and benefits matters, (through personnel, systems,
service providers, or otherwise) to the extent required to maintain such
services, on behalf of the Tronox Group, to the extent and at the level provided
to the Tronox Group as of the Closing Date.

 

(d)                                 Processing and payment of payroll
obligations, including remittance of payroll taxes to the appropriate taxing
authority.

 

3.9.4                     Personnel.  In connection with the Services to be
provided pursuant to this Section 3.9, beginning on the Closing Date, Parent
Group and Tronox Group, as the case may be, shall make reasonably available for
consultation with the Tronox Group and the Parent Group, as the case may be,
those retained employees and consultants or other service providers of the
Parent Group or the Tronox Group, as the case may be, reasonably necessary for
the provision of such Services.

 

3.10                        EMERGENCY RESPONSE SERVICES AND DISASTER RECOVERY
SERVICES

 

3.10.1              Start Date.  Beginning on the Closing Date, Parent Group
shall use commercially reasonable efforts to provide assistance with, and use
of, disaster recovery

 

A-15

--------------------------------------------------------------------------------


 

services and personnel (including with respect to process, systems and
communications issues).

 

3.10.2              End Date.  Parent Group’s obligations pursuant to this
Section 3.10 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.10.3              Services.  Parent Group’s services provided pursuant to this
Section 3.10 shall include, the provision of disaster recovery services
available as of the Closing Date.

 

3.11                        RELOCATION AND EXPATRIATE SERVICES

 

3.11.1              Start Date. Beginning on the Closing Date, Parent Group
shall use commercially reasonable efforts to provide the Tronox Group with
consultation and assistance in relocation and expatriate services and shall
transfer to the Tronox Group records relevant to such services and the Tronox
Group.

 

3.11.2              End Date.  Parent Group’s obligations pursuant to this
Section 3.11 shall continue for a period of 90 days following the Closing Date.

 

3.12                        INVESTOR RELATIONS

 

3.12.1              Start Date.  Beginning on the Closing Date, Parent Group
shall make reasonably available its investor personnel for consultation with the
Tronox Group.

 

3.12.2              End Date.  Services provided pursuant to this Section 3.12
shall be provided until  the earlier of Separation or the first anniversary of
the Closing Date, unless extended in accordance with Section 11 of the
Agreement.

 

3.13                        ELECTROLYTIC

 

3.13.1              Start Date. Beginning on the Closing Date, the Parent Group
shall make reasonably available its retained managerial personnel with respect
to the electrolytic business for consultation with the Tronox Group.

 

3.13.2              End Date.  Services provided pursuant to this Section 3.13
shall be provided until  the earlier of Separation or the first anniversary of
the Closing Date, unless extended in accordance with Section 11 of the
Agreement.

 

3.14                        GAS HEDGING

 

3.14.1              Start Date.  Beginning on the Closing Date, Parent Group
shall (i) make reasonably available its oil and gas marketing group personnel
for the purpose of gas hedging consultation and (ii) with respect to commodity
swap transaction cash settlements associated with the Tronox Group, continue to
process settlements with trading partners outstanding as of the Closing Date in
accordance with

 

A-16

--------------------------------------------------------------------------------


 

existing terms and conditions and, after the Closing Date, forward promptly to
Tronox Group any associated cash proceeds or payables.

 

3.14.2              End Date.  Parent Group’s obligations pursuant to this
Section 3.14 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.15                        CORPORATE PLANNING

 

3.15.1              Start Date. Beginning on the Closing Date, Parent Group
shall make reasonably available its consulting personnel for consultation with
the Tronox Group in connection with investor relations and cash-flow
consolidation support and consultation.

 

3.15.2              End Date.  Parent Group’s obligations pursuant to this
Section 3.15 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.16                        PERSONNEL

 

3.16.1              Start Date.  Beginning on the Closing Date, Parent Group
shall make reasonably available its personnel from time to time for consultation
on matters relating to or affecting the Tronox Group or any of its members and
on which such personnel have relevant familiarity or expertise.

 

3.16.2              End Date.  Parent Group’s obligations pursuant to this
Section 3.16 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.17                        LETTERS OF CREDIT; SURETY BONDS OR FINANCIAL
ASSURANCE

 

If Parent Group maintains any letters of credit, surety bonds or like
instruments for the benefit of the Tronox Group, the Tronox Group shall
reimburse Parent Group for the costs and fees associated with such instruments. 
If requested by Tronox Group, Parent Group shall use commercially reasonable
efforts to assist Tronox Group in establishing substitute letters of credit,
surety bonds or like instruments for the benefit of Tronox Group; provided,
however, that Parent Group shall have no obligation whatsoever to post any
collateral or other financial guarantee in favor of the Tronox Group in
connection with the Services described in this Section 3.14.

 

3.18                        WORKERS COMPENSATION

 

The Tronox Group shall reimburse Parent Group for any worker compensation claims
paid by Parent Group in respect of the businesses of the Tronox Group from and
after the Closing Date.

 

A-17

--------------------------------------------------------------------------------


 

3.19                        INSURANCE PREMIUMS

 

The Tronox Group shall reimburse Parent Group for Tronox Group’s pro rata share
of any insurance premiums incurred by Parent Group under any Parent Insurance
Policy (as defined in the Master Separation Agreement) for the period of time
during which members of the Tronox Group are covered under such policy pursuant
to Section 2.6 of the Master Separation Agreement; provided, however, that the
Tronox Group shall not be required to reimburse Parent Group for (i) any
incremental premium surcharge billed by Oil Insurance Limited in the fourth
quarter of 2005 or (ii) any premiums incurred by Parent Group with respect to
directors’ and officers’ liability insurance policies covering matters occurring
prior to the Closing Date.

 

A-18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Services Provided by Tronox Group to Parent Group

 

1.              ACCOUNTING AND FINANCE MATTERS

 

1.1                               ACCOUNTS PAYABLE

 

1.1.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall use commercially reasonable efforts to provide accounts payable
services to the Parent Group if requested.

 

1.1.2                     End Date.  The Tronox Group’s obligations pursuant to
this Section 1.1 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.1.3                     Services. The Tronox Group shall use commercially
reasonable efforts to assist the Parent Group in the processing of accounts
payable matters relevant to activities prior to, and after, the Closing Date,
including with respect to:

 

(a)                                  Processing vendor invoices, including
interfacing with accounting and other systems, including Oracle;

 

(b)                                 Processing travel expense reports;

 

(c)                                  Stop payment coordination;

 

(d)                                 1099 Misc. reporting;

 

(e)                                  Invoice filing; and

 

(f)                                    Document retention.

 

1.1.4                     Systems.  For the purposes of this Section 1.1, the
Tronox Group shall share and permit access to its systems and data and shall
provide the Parent Group with information and processing promptly and in
conformance with the standards set forth in the Agreement.

 

1.2                               STRAY FUNDS

 

1.2.1                     Start Date. Beginning on the Closing Date, the Tronox
Group shall assist the Parent Group in the directing of funds intended to be
remitted to the Parent Group.

 

1.2.2                     Services.  In the event that remittances received into
Tronox Group bank accounts relate to sales or services provided by the Parent
Group (or otherwise intended for the Parent Group), the Tronox Group shall
promptly segregate such remittance amounts and whenever the balance of such
amounts exceeds $100,000 or once a week, whichever occurs first, the Tronox
Group shall remit by wire transfer the balance collected on behalf of the Parent
Group to the Parent Group.

 

B-1

--------------------------------------------------------------------------------


 

1.3                               GENERAL ACCOUNTING

 

1.3.1                     Start Date. Beginning on the Closing Date, the Tronox
Group shall use commercially reasonable efforts to assist the Parent Group with
respect to general accounting services, including general accounting services
necessary for Parent Group to comply with its SEC obligations.

 

1.3.2                     End Date.  Tronox Group’s obligations pursuant to this
Section 1.3 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

1.3.3                     Services. Subject to the terms and conditions of this
Agreement, beginning on the Closing Date, Tronox Group shall make reasonably
available its general accounting personnel for consultation on matters relating
to or affecting the Parent Group or any of its members and on which such
personnel have relevant familiarity or expertise and provide information
technology hosting in respect of general accounting matters.

 

2.              INFORMATION TECHNOLOGY AND MANAGEMENT

 

2.1                               DISASTER RECOVERY SERVICES

 

2.1.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall use commercially reasonable efforts to provide assistance to the
Parent Group with respect to disaster recovery services available through the
research and development center of the Tronox Group.

 

2.1.2                     End Date.   The Tronox Group’s obligations pursuant to
this Section 2.1 shall continue until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement..

 

2.1.3                     Services.  The Tronox Group’s services provided
pursuant to this Section 2.1 shall include the provision of disaster recovery
services consistent with the services available as of the Closing Date.

 

2.1.4                     Personnel.  In connection with the Services to be
provided pursuant to this Section 2.1, beginning on the Closing Date, Parent
Group and Tronox Group, as the case may be, shall make reasonably available for
consultation with the Tronox Group and the Parent Group, as the case may be,
those retained employees and consultants or other service providers of the
Parent Group or the Tronox Group, as the case may be, reasonably necessary for
the provision of such Services.

 

2.2                               IM&T PERSONNEL

 

2.2.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall make reasonably available its retained IM&T personnel for
consultation or other IM&T services needed from time to time by the Parent
Group.

 

B-2

--------------------------------------------------------------------------------


 

2.2.2                     End Date.  Services provided pursuant to this
Section 2.2 shall be provided until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.              MISCELLANEOUS

 

3.1                               RISK MANAGEMENT

 

3.1.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall make reasonably available its retained risk management personnel for
the purpose of consultation, assistance with insurance program procurement or
other risk management services needed by the Parent Group.

 

3.1.2                     End Date.  Services provided pursuant to this
Section 3.1 shall be provided until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.2                               REAL PROPERTY

 

3.2.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall make reasonably available its retained real property personnel for
consultation or other real property administration services needed from time to
time by the Parent Group.

 

3.2.2                     End Date.  Services provided pursuant to this
Section 3.2 shall be provided until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.3                               INTELLECTUAL PROPERTY LEGAL MATTERS

 

3.3.1                     Start Date.  Beginning on the Closing Date, the Tronox
Group shall make reasonably available its retained intellectual property legal
personnel for consultation with the Parent Group.

 

3.3.2                     End Date.  Services provided pursuant to this
Section 3.3 shall be provided until  the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

3.4                               LEGAL MATTERS

 

3.4.1                     Start Date.  Beginning on the Closing Date, Tronox
Group shall make reasonably available its internal and external legal counsel
for consultation on matters relating to or affecting the Parent Group or any of
its members and on which such personnel have relevant familiarity or expertise.

 

3.4.2                     End Date.  Tronox Group’s obligations pursuant to this
Section 3.4 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

3.5                               PERSONNEL

 

3.5.1                     Start Date.  Beginning on the Closing Date, Tronox
Group shall make reasonably available its personnel from time to time for
consultation on matters relating to or affecting the Parent Group or any of its
members and on which such personnel have relevant familiarity or expertise.

 

3.5.2                     End Date.  Tronox Group’s obligations pursuant to this
Section 3.5 shall continue until the earlier of Separation or the first
anniversary of the Closing Date, unless extended in accordance with Section 11
of the Agreement.

 

B-4

--------------------------------------------------------------------------------


 

Exhibit C

 

Amount of Transition Costs
(amounts in USD thousands)

 

Treasury

 

 

 

 

XRT-CERG Conversion

 

$

.1

 

IMT

 

 

 

(includes Hardware, Software, Consulting, Misc. Other Expenses and Contingency)

 

9.8

 

 

Accounting

 

Oracle conversion

 

Included in
IMT Costs

 

Human Resources

 

 

 

Benefits plans (assumed set up plans that mirror existing KM pension, medical)

 

1.1

 

 

 

 

 

Total One-Time Transition Costs

 

$

11.0

 

 

--------------------------------------------------------------------------------